Exhibit 10.1


METRO CORPORATE CAMPUS I
99 WOOD AVENUE SOUTH
ISELIN, NEW JERSEY 08837
 
STANDARD OFFICE LEASE


1.           Basic Lease Provisions.


 
1.1.
Parties:  This Lease (this “Lease” or the “Lease”), dated for reference purposes
only January 20, 2015, is made by and between THE REALTY ASSOCIATES FUND X,
L.P., a Delaware limited partnership ("Landlord") and ECHO THERAPEUTICS, INC., a
Delaware corporation ("Tenant").  The Tenant’s Employer Identification Number is
41-1649949.  The “Effective Date” shall be the date on which this Lease has been
fully executed by Landlord and Tenant, whichever signs last.



 
1.2
Premises: A portion of the third (3rd) floor known as Suite 302 as shown on
Exhibit “A” attached hereto (the "Premises").



 
1.3.
Rentable Area of Premises: Approximately 2,806 rentable square feet.



 
1.4.
Building Address:  99 Wood Avenue South, Iselin, New Jersey 08837.



 
1.5.
Use:
General and administrative office use, subject to the requirements and
limitations contained in Section 7.

 
 
1.6.
Term:  Three (3) years and two (2) months.



 
1.7.
Commencement Date:    April 15, 2015, subject to adjustment in accordance with
Section 3. below.



 
1.8.
Base Rent: The Base Rent shall be adjusted annually on each anniversary of the
Commencement Date (unless the Commencement Date is other than the first day of a
month, in which event the Base Rent shall be adjusted annually commencing on the
first anniversary of the first day of the calendar month following the
Commencement Date) during the Term of the Lease as follows:



Lease Period
(in full calendar months)
Annual Base Rent per rentable square foot
Annual Base Rent
(annualized amount)
Monthly Base Rent
01 - 12*
$32.50
$91,194.96
$7,599.58
13 – 24
$33.00
$92,598.00
$7,716.50
25 – 36
$33.50
$94,001.04
$7,833.42
37 – 38
$34.00
$95,403.96
$7,950.33



*Subject to the Base Rent Abatement (defined in Paragraph 1 of the Addendum)


 
1.9.
Base Rent Paid Upon Execution:  $7,599.58 for the first full month of the Term
of the Lease for which Base Rent is due hereunder.



 
1.10.
Security Deposit:  $76,968.00 in the form of an unconditional, irrevocable
letter of credit as more fully provided in Paragraph 2 of the Addendum



 
1.11.
Tenant's Share (i.e. proportionate share for purposes of Operating Expenses
Increases and Real Property Taxes Increases):  1.03%



 
1.12.
Base Year:  The calendar year 2015.



 
1.13.
Number of Parking Spaces: Unreserved and in common with other tenants of the
Project.



 
1.14.
Intentionally Omitted

 
 
1.15.
Real Estate Broker(s):



Landlord:                  Cushman & Wakefield of New Jersey, Inc.


Tenant:                      Cushman & Wakefield of New Jersey, Inc. 


 
1.16.
Attachments to Lease: Addendum; Exhibit A - "Premises", Exhibit A-1 – “Temporary
Space”, Exhibit B - "Verification Letter", Exhibit C - "Rules and Regulations",
Exhibit D - "Janitorial and Maintenance Services”, Exhibit E – “Form of Letter
of Credit”, Schedule 1 – “Plans”.



 
1.17.
Address for Notices:



        Landlord:
   The Realty Associates Fund X, L.P.

c/o Avison Young – New York, LLC
1120 Headquarters Plaza
North Tower, 8th Floor
Morristown, New Jersey 07960

 
-1-

--------------------------------------------------------------------------------

 
 
                             With Copy To:         TA Associates Realty
28 State Street
Boston, Massachusetts 02109
Attention:  Asset Manager – New Jersey
 
         Tenant:          Echo Therapeutics, Inc.
       (Prior to           8 Penn Center, 1628 John F Kennedy Boulevard, Suite
300
Occupancy):          Philadelphia, Pennsylvania 19103
 
    Attention:          Alan W. Schoenbart, CFO

 
                    (After Occupancy):
Echo Therapeutics, Inc.

99 Wood Avenue South, Suite 302
Iselin, New Jersey 08837
Attention:  Alan W. Schoenbart, CFO
 
 
1.18.
Agent for Service of Process: The name and address of Tenant's registered agent
for service of process is:

 
Corporation Service Bureau
2711 Centerville Road, Suite 400
Wilmington, Delaware 19808


 
1.19.
Tenant’s Standard Industrial Classification (herein "SIC") Number: 3841, as
determined by reference to the SIC Manual and its operations shall consist of
the Use described in Section 1.5.  Tenant’s North American Industrial
Classification System (herein “NAICS”) number is 541711.


 
-2-

--------------------------------------------------------------------------------

 

2.           Premises.


2.1           Lease of Premises. The "Project" consists of one (1) building (the
"Building"), the Common Areas (as defined below), the land upon which the same
are located, along with all other buildings and improvements thereon or
thereunder, including all parking facilities.  Landlord hereby leases to Tenant,
and Tenant hereby leases from Landlord, upon all of the conditions set forth
herein the Premises, together with the non-exclusive right to use the Common
Areas as hereinafter specified.  The Premises shall not include an easement for
light, air or view.


2.2           Calculation of Size of Building and Premises.  All provisions
included in this Lease relating to the number of rentable square feet in the
Premises, including, but not limited to, Base Rent and Tenant's Share, shall
reflect the number of rentable square feet in the Premises and in the
Building.  The calculation of the number of rentable square feet in the Premises
is specified in Section 1.3 hereinabove.  As of the date of the Lease, the
rentable square feet of the Building is approximately 271,988 square feet.


2.3           Common Areas-Defined.  The term "Common Areas" is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project that are designated by Landlord from time to time for the general
non-exclusive use of Landlord, Tenant and the other tenants of the Project and
their respective employees, suppliers, customers and invitees, including, but
not limited to, common entrances, lobbies, corridors, stairwells, public
restrooms, elevators, parking areas, loading and unloading areas, roadways and
sidewalks.  Landlord may also designate other land and improvements outside the
boundaries of the Project to be a part of the Common Areas, provided that such
other land and improvements have a reasonable and functional relationship to the
Project.


3.           Term.
 
3.1            Term and Commencement Date.   The Term and Commencement Date of
this Lease are as specified in Sections 1.6 and 1.7. The Commencement Date set
forth in Section 1.7 is an estimated Commencement Date.  Subject to the
limitations contained in Section 3.3 below, the actual Commencement Date shall
be the date possession of the Premises is tendered to Tenant in accordance with
Section 3.4 below; provided, however, that if the Commencement Date is other
than the first day of a month, then the Term of this Lease shall be computed
from the first day of the calendar month following the Commencement Date.  When
the actual Commencement Date is established by Landlord, Tenant shall, within
five (5) days after Landlord's request, complete and execute the letter attached
hereto as Exhibit "B" and deliver it to Landlord.  Tenant's failure to execute
the letter attached hereto as Exhibit "B" within said five (5) day period shall
be a material default hereunder and shall constitute Tenant's acknowledgment of
the truth of the facts contained in the letter delivered by Landlord to Tenant.


3.2           Delay in Possession.  Notwithstanding the estimated Commencement
Date specified in Section 1.7, if for any reason Landlord cannot deliver
possession of the Premises to Tenant on said date, Landlord shall not be subject
to any liability therefor, nor shall such failure affect the validity of this
Lease or the obligations of Tenant hereunder or extend the Term hereof;
provided, however, in such a case, Tenant shall not be obligated to pay rent or
perform any other obligation of Tenant under this Lease, except as may be
otherwise provided in this Lease, until possession of the Premises is tendered
to Tenant, as defined in Section 3.4.


3.3           Delays Caused by Tenant.  There shall be no abatement of rent to
the extent of any delays caused by acts or omissions of Tenant, Tenant's agents,
employees and contractors, or for Tenant delays as defined in the work letter
agreement attached to this Lease, if any (hereinafter "Tenant Delays").  Tenant
shall pay to Landlord an amount equal to one thirtieth (1/30th) of the Base Rent
due for the first full calendar month of the Term for each day of Tenant
Delay.  For purposes of the foregoing calculation, the Base Rent payable for the
first full calendar month of the Term shall not be reduced by any abated rent,
conditionally waived rent, free rent or similar rental concessions, if
any.  Landlord and Tenant agree that the foregoing payment constitutes a fair
and reasonable estimate of the damages Landlord will incur as the result of a
Tenant Delay.  Within thirty (30) days after Landlord tenders possession of the
Premises to Tenant, Landlord shall notify Tenant of Landlord's reasonable
estimate of the date Landlord could have delivered possession of the Premises to
Tenant but for the Tenant Delays.  After delivery of said notice, Tenant shall
immediately pay to Landlord the amount described above for the period of Tenant
Delay.

 
-3-

--------------------------------------------------------------------------------

 
 
3.4           Tender of Possession.  Possession of the Premises shall be deemed
tendered to Tenant when Landlord's architect or agent has determined that (a)
the improvements to be provided by Landlord pursuant to a work letter agreement,
if any, are substantially completed and, if necessary have been approved by the
appropriate governmental entity, (b) the Project utilities are ready for use in
the Premises, (c) Tenant has reasonable access to the Premises, and (d) three
(3) days shall have expired following advance written notice to Tenant of the
occurrence of the matters described in (a), (b) and (c) above of this Section
3.4.  If improvements to the Premises are constructed by Landlord, the
improvements shall be deemed "substantially" completed when the improvements
have been completed except for minor items or defects which can be completed or
remedied after Tenant occupies the Premises without causing substantial
interference with Tenant's use of the Premises. As used herein, the term
“substantially complete” shall specifically exclude Tenant's installation of its
furniture, fixtures and cabling which shall be Tenant's obligation and shall not
impact the determination of the Commencement Date or substantial completion.


3.5           Early Possession.  Provided that Tenant does not interfere with or
delay the completion by Landlord or its agents or contractors of the
construction of any tenant improvements, Tenant shall have the right to enter
the Premises up to fifteen (15) days prior to the anticipated Commence­ment Date
only for the purpose of installing furniture, trade fixtures, equipment, and
similar items; provided, however, Tenant shall not be permitted to install any
furniture, fixtures and equipment until the floor coverings have been installed
and the wall coverings or painting have been completed.  Tenant shall be liable
for any damages or delays caused by Tenant's activities at the Premises. Such
occupancy shall be subject to all provisions of this Lease, provided, however;
that so long as Tenant has not begun operating its business from the Premises,
the foregoing activity shall not constitute the delivery of possession of the
Premises to Tenant and neither the Term of the Lease nor Tenant’s obligation to
pay Base Rent hereunder shall commence as a result of said activities.  Prior to
entering the Premises, Tenant shall obtain all insurance it is required to
obtain by the Lease and shall provide certificates of said insurance to
Landlord.  Tenant shall coordinate such entry with Landlord's building manager,
and such entry shall be made in compliance with all terms and conditions of this
Lease and the Rules and Regulations attached hereto.  In the event Tenant
occupies the Premises prior to the Commencement Date for any other purpose,
other than as expressly provided herein, such occupancy shall not change the
termination date, but Tenant shall pay Base Rent and all other charges provided
for in this Lease during the period of such occupancy.


4.           Base Rent.  Tenant shall pay to Landlord the Base Rent for the
Premises set forth in Section 1.8, without offset or deduction on the first day
of each calendar month.  At the time Tenant executes this Lease it shall pay to
Landlord the advance Base Rent described in Section 1.9.  Base Rent for any
period during the Term hereof which is for less than one month shall be prorated
based upon the actual number of days of the calendar month involved.  Base Rent
and all other amounts payable to Landlord hereunder shall be payable to Landlord
in lawful money of the United States at the address stated herein or to such
other persons or at such other places as Landlord may designate in writing.


See Addendum Paragraph 1


5.           Adjustments in Rent.


5.1           Operating Expense Increases.  Tenant shall pay to Landlord during
the Term hereof, in addition to the Base Rent, Tenant's Share of the amount by
which all Operating Expenses for each Comparison Year exceeds the amount of all
Operating Expenses for the Base Year.  If less than 95% of the rentable square
feet in the Project is occupied by tenants or Landlord is not supplying services
to 95% of the rentable square feet of the Project at any time during any
calendar year (including the Base Year), Operating Expenses for such calendar
year shall be an amount equal to the Operating Expenses which would normally be
expected to be incurred had 95% of the Project's rentable square feet been
occupied and had Landlord been supplying services to 95% of the Project's
rentable square feet throughout such calendar year.  Tenant's Share of Operating
Expense increases shall be determined in accordance with the following
provisions:


(a)  "Base Year" as used in this Section 5, shall mean the calendar year
(January through December) set forth in Section 1.12. Notwithstanding anything
to the contrary contained in the Lease, for purposes of calculating the Base
Year snow removal costs, Landlord shall average the actual snow removal costs
incurred by Landlord for the Base Year as well as the two (2) calendar years
immediately preceding such Base Year, and the average of the snow removal costs
for such three (3) year period shall be deemed to be the snow removal costs for
the Base Year which are to be included in the Base Year costs.


(b)  "Tenant's Share" is defined as the percentage set forth in Section 1.11,
which percentage has been determined by dividing the number of rentable square
feet attributed to the Premises by the total number of rentable square feet in
the Building and multiplying the resulting quotient by one hundred (100).  In
the event that the number of rentable square feet in the Building or the
Premises changes, Tenant's Share shall be adjusted in the year the change
occurs, and Tenant's Share for such year shall be determined on the basis of the
days during such year that each Tenant's Share was in effect.


(c)  "Comparison Year" is defined as each calendar year during the Term of this
Lease subsequent to the Base Year.  Tenant's Share of the Operating Expense
increases for the last Comparison Year of the Term shall be prorated according
to that portion of such Comparison Year as to which Tenant is responsible for a
share of such increase.

 
-4-

--------------------------------------------------------------------------------

 
 
(d)  "Operating Expenses" shall include all costs, expenses and fees incurred by
Landlord in connection with or attributable to the Project, including but not
limited to, the following items: (i) all costs, expenses and fees associated
with or attributable to the ownership, management, operation, repair,
maintenance, improvement, alteration and replacement of the Project, or any part
thereof, including but not limited to, the following: (A) all surfaces,
coverings, decorative items, carpets, drapes, window coverings, parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, stairways,
landscaped areas, striping, bumpers, irrigation systems, lighting facilities,
building exteriors and roofs, fences and gates; (B) all heating, ventilating and
air conditioning equipment ("HVAC") (including, but not limited to, the cost of
replacing or retrofitting HVAC equipment to comply with laws regulating or
prohibiting the use or release of chlorofluorocarbons or
hydrochlorofluorocarbons), plumbing, mechanical, electrical systems, life safety
systems and equipment, telecommunication equipment, elevators, escalators,
tenant directories, fire detection systems including sprinkler system
maintenance and repair; (ii) the cost of trash disposal, janitorial services and
security services and systems; (iii) the cost of all insurance purchased by
Landlord and enumerated in Section 9 of this Lease, including any deductibles;
(iv) Real Property Taxes (defined in Section 5.2(b) below); (v) the cost of
water, sewer, gas, electricity, and other utilities available at the Project and
paid by Landlord; (vi) the cost of labor, salaries and applicable fringe
benefits incurred by Landlord; (vii) the cost of materials, supplies and tools
used in managing, maintaining and/or cleaning the Project; (viii) the cost of
accounting fees, management fees, legal fees and consulting fees attributable to
the ownership, operation, management, maintenance and repair of the Project plus
the cost of any space occupied by the property manager and leasing agent (if
Landlord is the property manager, Landlord shall be entitled to receive a fair
market management fee); (ix) the cost of operating, replacing, modifying and/or
adding improvements or equipment mandated by any law, statute, regulation or
directive of any governmental agency and any repairs or removals necessitated
thereby (including, but not limited to, the cost of complying with the Americans
With Disabilities Act and regulations of the Occupational Safety and Health
Administration); (x) personal property taxes imposed upon the fixtures,
machinery, equipment, furniture and personal property used in connection with
the operation of the Project; (xi) payments made by Landlord under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the payment or sharing of costs among property owners; (xi) any
business property taxes or personal property taxes imposed upon the fixtures,
machinery, equipment, furniture and personal property used in connection with
the operation of the Project; (xiii) the cost of all business licenses,
including Business Professional and Occupational License Taxes and Business
Improvements Districts Taxes, any gross receipt taxes based on rental income or
other payments received by Landlord, commercial rental taxes or any similar
taxes or fees; (xiv) transportation taxes, fees or assessments, including but
not limited to, mass transportation fees, metrorail fees, trip fees, regional
and transportation district fees; (xv) all costs and expenses associated with or
related to the implementation by Landlord of any transportation demand
management program or similar program; (xvi) fees assessed by any air quality
management district or other governmental or quasi-governmental entity
regulating pollution; (xvii) the cost of installing intra-building network
cabling (“INC") and maintaining, repairing, securing and replacing existing INC;
and (xviii) the cost of any other service provided by Landlord or any cost that
is elsewhere stated in this Lease to be an "Operating Expense."  Landlord shall
have the right but not the obligation, from time to time, to equitably allocate
some or all of the Operating Expenses among different tenants of the Project
(the "Cost Pools").  Such Cost Pools may include, but shall not be limited to,
the office space tenants of the Project and the retail space tenants of the
Project.


(e)  Operating Expenses shall not include: (i)  any expenses paid by any tenant
directly to third parties, or as to which Landlord is otherwise reimbursed by
any third party or by insurance proceeds; (ii)  electricity paid for by any
tenant of the Project as described in Section 11.6 of the Lease; (iii) salaries
for Landlord’s executives above the grade of building manager and/or any
employee of Landlord not directly involved with the Project; (iv) costs
associated with Landlord’s performance of work or services solely for the
benefit of other tenant(s) and not for the benefit of the Tenant; (v) leasing
commissions; and (vi)  interest and amortization payments on any mortgage or
mortgages.


(f)  If the cost incurred in making an improvement or replacing any equipment is
not fully deductible as an expense in the year incurred in accordance with
generally accepted accounting principles, the cost shall be amortized over the
useful life of the improvement or equipment, as reasonably determined by
Landlord, together with an interest factor of twelve percent (12%) per annum on
the unamortized cost of such item.

 
-5-

--------------------------------------------------------------------------------

 
 
(g) Tenant's Share of Operating Expense increases shall be payable by Tenant
within ten (10) days after a reasonably detailed statement of actual expenses is
presented to Tenant by Landlord.  At Landlord's option, however, Landlord may,
from time to time, estimate what Tenant's Share of Operating Expense increases
will be, and the same shall be payable by Tenant monthly during each Comparison
Year of the Term of the Lease, on the same day as the Base Rent is due
hereunder.  In the event that Tenant pays Landlord's estimate of Tenant's Share
of Operating Expense increases, Landlord shall use its best efforts to deliver
to Tenant within one hundred eighty (180) days after the expiration of each
Comparison Year a reasonably detailed statement (the "Statement") showing
Tenant's Share of the actual Operating Expense increases incurred during such
year. Landlord's failure to deliver the Statement to Tenant within said period
shall not constitute Landlord's waiver of its right to collect said amounts or
otherwise prejudice Landlord's rights hereunder.  If Tenant's payments under
this Section 5.1(g) during said Comparison Year exceed Tenant's Share as
indicated on the Statement, Tenant shall be entitled to credit the amount of
such overpayment against Tenant's Share of Operating Expense increases next
falling due.  If Tenant's payments under this Section 5.1(g) during said
Comparison Year were less than Tenant's Share as indicated on the Statement,
Tenant shall pay to Landlord the amount of the deficiency within thirty (30)
days after delivery by Landlord to Tenant of the Statement.  Landlord and Tenant
shall forthwith adjust between them by cash payment any balance determined to
exist with respect to that portion of the last Comparison Year for which Tenant
is responsible for Operating Expense increases, notwithstanding that the Term of
the Lease may have terminated before the end of such Comparison Year; and this
provision shall survive the expiration or earlier termination of the Lease.


(h)  The computation of Tenant's Share of Operating Expense increases is
intended to provide a formula for the sharing of costs by Landlord and Tenant
and will not necessarily result in the reimbursement to Landlord of the exact
costs it has incurred.


(i)  If Tenant disputes the amount set forth in the Statement, Tenant shall have
the right, at Tenant's sole expense, not later than sixty (60) days following
receipt of such Statement, to cause Landlord's books and records in respect to
the calendar year which is the subject of the Statement to be audited by a
certified public accountant mutually acceptable to Landlord and Tenant. The
audit shall take place at the offices of Landlord where its books and records
are located at a mutually convenient time during Landlord's regular business
hours.  Before conducting any audit, Tenant must pay the full amount of
Operating Expenses billed.  Tenant shall have no right to conduct an audit or to
give Landlord notice that it desires to conduct an audit at any time Tenant is
in default under the Lease.  The accountant conducting the audit shall be
compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers.  No subtenant shall have any right to
conduct an audit, and no assignee shall conduct an audit for any period during
which such assignee was not in possession of the Premises.  Tenant's right to
undertake an audit with respect to any calendar year shall expire sixty (60)
days after Tenant's receipt of the Statement for such calendar year, and such
Statement shall be final and binding upon Tenant and shall, as between the
parties, be conclusively deemed correct, at the end of such sixty (60) day
period, unless prior thereto Tenant shall have given Landlord written notice of
its intention to audit Operating Expenses for the calendar year which is the
subject of the Statement.  If Tenant gives Landlord notice of its intention to
audit Operating Expenses, it must commence such audit within sixty (60) days
after such notice is delivered to Landlord, and the audit must be completed
within one hundred twenty (120) days after such notice is delivered to
Landlord.  If Tenant does not commence and complete the audit within such
periods, the Statement which Tenant elected to audit shall be deemed final and
binding upon Tenant and shall, as between the parties, be conclusively deemed
correct. If the parties agree to the results of such audit, Tenant's Share of
Operating Expenses shall be appropriately adjusted based upon the results of
such audit, and the results of such audit shall be final and binding upon
Landlord and Tenant.  If the parties do not agree upon the inclusion or amount
of any Operating Expense charged by Landlord, the sole remedy of Tenant shall be
to conduct an audit within the time specified in this Lease and, if still in
disagreement with Landlord, to submit the matter to arbitration within thirty
(30) days after completion of the audit to request an adjustment to any disputed
Operating Expense item.  In no event will this Lease be terminable nor shall
Landlord be liable for damages based upon any disagreement regarding an
adjustment of Operating Expenses. Tenant agrees that the results of any
Operating Expenses audit shall be kept strictly confidential by Tenant and shall
not be disclosed to any other person or entity.


5.2           Real Property Taxes.


(a) Landlord shall pay the Real Property Taxes, as defined in Section 5.2(b),
applicable to the Project, subject to reimbursement by Tenant of Tenant's Share
of increases in such Taxes in accordance with the provisions of Section 5.1;
provided, however, the Real Property Taxes shall not be subject to the gross up
described in said Section 5.1.


(b) "Real Property Taxes" shall include any form of Real Property Tax or
assessment, general, special, or otherwise, and any license fee, commercial
rental tax, improvement bond or bonds, levy or tax levied upon or with respect
to the Building, the Project, and the Land, imposed upon or with respect to the
Building, the Project, and the Land, imposed by Federal, State and/or local
governments, as well as school districts and/or other taxing authorities (but
shall not include income, franchise, capital stock, estate or inheritance taxes
or taxes based upon receipts of rentals, unless the same be in substitution for
or in lieu of a Real Property Tax or assessment), and any personal property
taxes imposed upon the fixtures, machinery, equipment. apparatus, systems and
appurtenances in, upon or used in connection with the Building and the Project
for the operation thereof.  However, if, because of any change in the method of
taxation of real property, any other or additional tax or assessment is imposed
upon Landlord or upon or with respect to the Building, the Project, and/or the
Land or the rents or income therefrom, in addition to or in substitution for, or
in lieu of any tax or assessment which would otherwise be a Real Property Tax,
or personal property tax of the type referred to above, such other tax or
assessment shall also be deemed a Real Property Tax.  As used herein, the term
"Real Property Tax" shall be deemed to include "real estate tax”.

 
-6-

--------------------------------------------------------------------------------

 
 
(c)           Tenant shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Tenant contained in the Premises or related to Tenant's use of the
Premises.  If any of Tenant's personal property shall be assessed with
Landlord's real property, Tenant shall pay to Landlord the taxes attributable to
Tenant within ten (10) days after receipt of a written statement from Landlord
setting forth the taxes applicable to Tenant's property.


(d)          
From time to time Landlord may challenge the assessed value of the Project as
determined by applicable taxing authorities and/or Landlord may attempt to cause
the Real Property Taxes to be reduced on other grounds.  If Landlord is
successful in causing the Real Property Taxes to be reduced or in obtaining a
refund, rebate, credit or similar benefit (hereinafter collectively referred to
as a "reduction"), Landlord shall, to the extent practicable, credit the
reduction(s) to Real Property Taxes for the calendar year to which a reduction
applies and recalculate the Expense Increases owed by Tenant for years after the
year in which the reduction applies based on the reduced Real Property Taxes (if
a reduction applies to Tenant's Base Year, the Base Year Expenses shall be
reduced by the amount of the reduction and Tenant's Share of Expense Increases
shall be recalculated for all Comparison Years following the year of the
reduction based on the lower Base Year amount). All costs incurred by Landlord
in obtaining the Real Property Taxes reductions shall be considered an Operating
Expense and Landlord shall determine, in its sole discretion to which years any
reductions will be applied.  In addition, all accounting and related costs
incurred by Landlord in calculating new Base Years for tenants and in making all
other adjustments shall be an Operating Expense.


6.           Security Deposit.  Tenant shall deliver to Landlord at the time it
executes this Lease the security deposit set forth in Section 1.10 as security
for Tenant's faithful performance of Tenant's obligations hereunder.  If Tenant
fails to pay Base Rent or other charges due hereunder, or otherwise defaults
with respect to any provision of this Lease, Landlord may use all or any portion
of said deposit for the payment of any Base Rent or other charge due hereunder,
to pay any other sum to which Landlord may become obligated by reason of
Tenant's default, or to compensate Landlord for any loss or damage which
Landlord may suffer thereby.  If Landlord so uses or applies all or any portion
of said deposit, Tenant shall within ten (10) days after written demand therefor
deposit cash with Landlord in an amount sufficient to restore said deposit to
its full amount.  Landlord shall not be required to keep said security deposit
separate from its general accounts.  If Tenant performs all of Tenant's
obligations hereunder, said deposit, or so much thereof as has not heretofore
been applied by Landlord, shall be returned, without payment of interest or
other amount for its use, to Tenant (or, at Landlord's option, to the last
assignee, if any, of Tenant's interest hereunder) at the expiration of the Term
hereof, and after Tenant has vacated the Premises.  No trust relationship is
created herein between Landlord and Tenant with respect to said security
deposit.  Tenant acknowledges that the security deposit is not an advance
payment of any kind or a measure of Landlord's damages in the event of Tenant's
default.


See Addendum Paragraph 2


7.           Use.


7.1           Use.  The Premises shall be used and occupied only for the purpose
set forth in Section 1.5 and for no other purpose.  If Section 1.5 gives Tenant
the right to use the Premises for general office use, by way of example and not
limitation, general office use shall not include medical office use or any
similar use, laboratory use, classroom use, any use not characterized by
applicable zoning and land use restrictions as general office use, or any use
which would require Landlord or Tenant to obtain a conditional use permit or
variance from any federal, state or local authority, or any use not compatible,
in Landlord's sole judgment, with a first class office building. No exclusive
use has been granted to Tenant hereunder.


7.2           Compliance with Law.  Notwithstanding any permitted use inserted
in Section 1.5, Tenant shall not use the Premises for any purpose which would
violate the Project's certificate of occupancy, any conditional use permit or
variance applicable to the Project or violate any covenants, conditions or other
restrictions applicable to the Project.  Tenant shall, at Tenant's sole expense,
promptly comply with all applicable laws (including without limitation, the
requirements of the Americans With Disabilities Act that relate to the Premises,
and all federal, state and local laws and regulations governing occupational
safety and health), ordinances, rules, regulations, orders, certificates of
occupancy, conditional use or other permits, variances, covenants and
restrictions of record (collectively “Laws”), and the reasonable recommendations
of Landlord's engineers or other consultants, and requirements of any fire
insurance underwriters, rating bureaus or government agencies, now in effect or
which may hereafter come into effect, whether or not they reflect a change in
policy from that now existing, during the Term or any part of the Term hereof,
relating in any manner to the Premises or the occupation and use by Tenant of
the Premises.  Tenant shall conduct its business and use the Premises in a
lawful manner and shall not use or permit the use of the Premises or the Common
Areas in any manner that will tend to create waste or a nuisance or shall tend
to disturb other occupants of the Project. Tenant shall obtain, at its sole
expense, any permit or other governmental authorization required to operate its
business from the Premises.  Landlord shall not be liable for the failure of any
other tenant or person to abide by the requirements of this Section or to
otherwise comply with applicable laws and regulations, and Tenant shall not be
excused from the performance of its obligations under this Lease due to such a
failure.

 
-7-

--------------------------------------------------------------------------------

 
 
7.3           Condition of Premises.  Except as otherwise provided in this
Lease, Tenant hereby accepts the Premises and the Project in their condition
existing as of the date this Lease is executed by Landlord and Tenant, subject
to all applicable federal, state and local laws, ordinances, regulations and
permits governing the use of the Premises, the Project's certificate of
occupancy, any applicable conditional use permits or variances, and any
easements, covenants or restrictions of record affecting the use of the Premises
or the Project.  Tenant shall comply with all federal, state and local laws and
regulations governing occupational safety and health at Tenant's sole cost and
expense.  Tenant acknowledges that it has satisfied itself by its own
independent investigation that the Premises and the Project are suitable for its
intended use, and that neither Landlord nor Landlord's agents has made any
representation or warranty as to the present or future suitability of the
Premises, or the Project for the conduct of Tenant's business.


8.           Maintenance, Repairs and Alterations.


8.1           Landlord's Obligations.  Landlord shall keep the Project
(excluding the interior of the Premises and space leased to other occupants of
the Project) in good condition and repair.  If plumbing pipes, electrical
wiring, HVAC ducts or vents within the Premises are in need of repair, Tenant
shall immediately notify Landlord, and Landlord shall cause the repairs to be
completed within a reasonable time, the cost of which shall be considered an
Operating Expense and reimbursed in accordance with Section 5.1, unless the need
for such repairs is due to the negligence or willful misconduct of Tenant, in
which case Tenant shall immediately pay the entire cost of the repairs to
Landlord.  Except as provided in Section 10.3, there shall be no abatement of
rent or liability to Tenant on account of any injury or interference with
Tenant's business with respect to any improvements, alterations or repairs made
by Landlord to the Project or any part thereof.  Tenant expressly waives the
benefits of any statute now or hereafter in effect which would otherwise afford
Tenant the right to make repairs at Landlord's expense or to terminate this
Lease because of Landlord's failure to keep the Project in good order, condition
and repair.


8.2           Tenant's Obligations.
 
(a)  Subject to the requirements of Section 8.3, Tenant shall be responsible for
keeping the Premises in good condition and repair, at Tenant's sole expense,
ordinary wear and tear excepted.  By way of example, and not limitation, Tenant
shall be responsible, at Tenant's sole expense, for repairing and/or replacing,
carpet, marble, tile or other flooring, paint, wall coverings, corridor and
interior doors and door hardware, any supplemental or dedicated HVAC systems
serving the Premises, telephone and computer equipment, interior glass, window
treatments, ceiling tiles, shelving, cabinets, millwork and other tenant
improvements.  In addition, Tenant shall be responsible for the installation,
maintenance and repair of all telephone, computer and related cabling from the
telephone terminal room on the floor on which the Premises is located to and
throughout the Premises, and Tenant shall be responsible for any loss, cost,
damage, liability and expense (including attorneys' fees) arising out of or
related to the installation, maintenance, repair and replacement of such
cabling.  If Tenant fails to keep the Premises in good condition and repair,
Landlord may, but shall not be obligated to, make any necessary repairs.  If
Landlord makes such repairs, Landlord shall bill Tenant for the cost of the
repairs as Additional Rent, and said Additional Rent shall be payable by Tenant
within ten (10) days.


(b)  Tenant is responsible for the maintenance of the lighting fixtures in the
Premises.  At the option of Tenant, Landlord agrees to sell to Tenant,
replacement parts for the lighting fixtures, including lamps, ballasts,
starters, lenses and grills used in the Premises.  In addition, if Landlord
provides replacement part installation and/or repair work, then in said event,
Tenant shall pay Landlord the cost of installation thereof. The foregoing
notwithstanding, Landlord shall deliver the lighting fixtures in the Premises in
good working order as of the Commencement Date.
 
(c)  On the last day of the Term hereof, or on any sooner termination, Tenant
shall surrender the Premises to Landlord in the same condition as received,
ordinary wear and tear excepted, clean and free of debris and Tenant's personal
property.  Tenant shall repair any damage to the Premises occasioned by the
installation or removal of Tenant's trade fixtures, furnishings and
equipment.  Except as otherwise stated in this Lease, Tenant shall leave the
power panels, electrical distribution systems, lighting fixtures, HVAC, window
coverings, wall coverings, carpets, wall paneling, ceilings and plumbing at the
Premises and in good operating condition. Notwithstanding any other provision of
this Lease to the contrary, Tenant shall remove, at or prior to the expiration
or termination of this Lease, at its expense, all wiring and cabling installed
at the Premises which shall have been installed by Tenant or which Landlord
shall have installed pursuant to this Lease or at the request of Tenant.  Such
wiring and cabling shall include but not be limited to (i) wiring and cabling
above the ceiling panels, behind or within walls, and under or within floors,
(ii) wiring and cabling for voice, data, security or other purposes, (iii)
wiring and cabling installed pursuant to Section 8.3 below, pursuant to any work
letter agreement attached to this Lease, or otherwise, and (iv) all related
installations, equipment and items whatsoever.

 
-8-

--------------------------------------------------------------------------------

 
 
8.3           Alterations and Additions.


(a)  Tenant shall not, without Landlord's prior written consent, which may be
given or withheld in Landlord's sole discretion, make any alterations,
improvements, additions, utility installations or repairs (hereinafter
collectively referred to as "Alteration(s)") in, on or about the Premises or the
Project.  Alterations shall include, but shall not be limited to, the
installation or alteration of security or fire protection systems, communication
systems, millwork, shelving, file retrieval or storage systems, carpeting or
other floor covering, window and wall coverings, electrical distribution
systems, lighting fixtures, telephone or computer system wiring, HVAC and
plumbing.  At the expiration of the Term, Landlord may require the removal of
any Alterations installed by Tenant and the restoration of the Premises and the
Project to their prior condition, at Tenant's expense.  If a work letter
agreement is entered into by Landlord and Tenant, Tenant shall not be obligated
to remove the tenant improvements constructed in accordance with the work letter
agreement.  If, as a result of any Alteration made by Tenant, Landlord is
obligated to comply with the Americans With Disabilities Act or any other law or
regulation and such compliance requires Landlord to make any improvement or
Alteration to any portion of the Project, as a condition to Landlord's consent,
Landlord shall have the right to require Tenant to pay to Landlord prior to the
construction of any Alteration by Tenant, the entire cost of any improvement or
Alteration Landlord is obligated to complete by such law or regulation.  Should
Landlord permit Tenant to make its own Alterations, Tenant shall use only such
contractor as has been expressly approved by Landlord, and Landlord may require
Tenant to provide to Landlord, at Tenant's sole cost and expense, a lien and
completion bond in an amount equal to one and one-half times the estimated cost
of such Alterations, to insure Landlord against any liability for mechanic's and
materialmen's liens and to insure completion of the work.  In addition, Tenant
shall pay to Landlord a fee equal to six percent (6%) of the cost of the
Alterations to compensate Landlord for the overhead and other costs it incurs in
reviewing the plans for the Alterations and in monitoring the construction of
the Alterations.  Should Tenant make any Alterations without the prior approval
of Landlord, or use a contractor not expressly approved by Landlord, Landlord
may, at any time during the Term of this Lease, require that Tenant remove all
or part of the Alterations and return the Premises to the condition it was in
prior to the making of the Alterations.  In the event Tenant makes any
Alterations, Tenant agrees to obtain or cause its contractor to obtain, prior to
the commencement of any work, "builders all risk" insurance in an amount
approved by Landlord and workers compensation insurance.


(b)  Any Alterations in or about the Premises that Tenant shall desire to make
shall be presented to Landlord in written form, with plans and specifications
which are sufficiently detailed to obtain a building permit.  If Landlord
consents to an Alteration, the consent shall be deemed conditioned upon Tenant
acquiring a building permit from the applicable governmental agencies,
furnishing a copy thereof to Landlord prior to the commencement of the work, and
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner.  Tenant shall provide Landlord with as-built plans and
specifications for any Alterations made to the Premises.


(c)  Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanic's or materialmen's lien
against the Premises or the Project, or any interest therein.  If Tenant shall,
in good faith, contest the validity of any such lien, Tenant shall furnish to
Landlord a surety bond satisfactory to Landlord in an amount equal to such
contested lien claim or demand indemnifying Landlord against liability arising
out of such lien or claim. Such bond shall be sufficient in form and amount to
free the Project from the effect of such lien. In addition, Landlord may require
Tenant to pay Landlord's reasonable attorneys' fees and costs in participating
in such action.


(d)  Tenant shall give Landlord not less than ten (10) days' advance written
notice prior to the commencement of any work in the Premises by Tenant, and
Landlord shall have the right to post notices of non-responsibility in or on the
Premises or the Project as provided by law.


(e)  All Alterations (whether or not such Alterations constitute trade fixtures
of Tenant) which may be made to the Premises by Tenant shall be made and done in
a good and workmanlike manner and with new materials satisfactory to Landlord
and shall be the property of Landlord and remain upon and be surrendered with
the Premises at the expiration of the Lease Term, unless Landlord requires their
removal pursuant to Section 8.3(a).  Provided Tenant is not in default,
notwithstanding the provisions of this Section 8.3(e), Tenant's personal
property and equipment, other than that which is affixed to the Premises so that
it cannot be removed without material damage to the Premises or the Project,
shall remain the property of Tenant and may be removed by Tenant subject to the
provisions of Section 8.2(b).


8.4           Failure of Tenant to Remove Property.  If this Lease is terminated
due to the expiration of its Term or otherwise, and Tenant fails to remove its
property as required by Section 8.2(c), in addition to any other remedies
available to Landlord under this Lease, and subject to any other right or remedy
Landlord may have under applicable law, Landlord may remove any property of
Tenant from the Premises and store the same elsewhere at the expense and risk of
Tenant and at any time (before or after Landlord stores said property), Landlord
may sell any or all such property at public or private sale, in such a manner
and at such times and places as Landlord, in its sole discretion, may deem
proper, without notice to or demand upon Tenant.  Landlord shall apply the
proceeds of such sale: first, to the cost and expenses of the sale, including
reasonable attorneys' fees actually incurred; second, to the payment of the cost
of or charges for storing any such property; third, to the payment of any other
sums of money which may then or thereafter be due to Landlord from Tenant under
this Lease; and fourth, the balance, if any, to Tenant.

 
-9-

--------------------------------------------------------------------------------

 
 
9.           Insurance.
 
9.1           Insurance-Tenant.


(a)  Tenant shall obtain and keep in force during the Term of this Lease a
commercial general liability policy of insurance with coverages reasonably
acceptable to Landlord, which by way of example and not limitation, protects
Tenant and Landlord (as an additional insured) against claims for bodily injury,
personal injury and property damage based upon, involving or arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto.  Such insurance shall be on an occurrence basis providing
single limit coverage in an amount of not less than Three Million Dollars
($3,000,000) combined single limit with an "Additional Insured-Managers and
Landlords of Premises Endorsement".  A combination of a general liability policy
and an umbrella policy or excess liability policy may be used to satisfy this
limit.  The policy shall not contain any intra-insured exclusions as between
insured persons or organizations, but shall include coverage for liability
assumed under this Lease as an "insured contract" for the performance of
Tenant's indemnity obligations under this Lease.


(b)  Tenant will also maintain "all risk" extended coverage property insurance
with coverages reasonably acceptable to Landlord.  Said insurance shall be
written on a one hundred percent (100%) replacement cost basis on Tenant's
personal property, all tenant improvements installed at the Premises by Landlord
or Tenant, Tenant's trade fixtures and other property.  Such policies shall
provide protection against any peril included within the classification "fire
and extended coverage," against vandalism and malicious mischief, theft,
sprinkler leakage and flood damage.  If this Lease is terminated as the result
of a casualty in accordance with Section 10, the proceeds of said insurance
attributable to the replacement of all tenant improvements at the Premises shall
be paid to Landlord. If insurance proceeds are available to repair the tenant
improvements, Landlord shall be named as a loss-payee with respect to all tenant
improvements, alterations or betterments covered by Tenant’s casualty insurance
policies, and, at Landlord's option, all insurance proceeds Tenant is entitled
to receive to repair the tenant improvements shall be paid by the insurance
company directly to Landlord.  Landlord shall select the contractor to repair
and/or replace the tenant improvements, and Landlord shall cause the tenant
improvements to be repaired and/or replaced to the extent insurance proceeds are
available.


(c)  Tenant shall, at all times during the Term hereof, maintain in effect
workers' compensation insurance as required by applicable law (with employer’s
liability insurance of not less than $1,000,000) and business interruption and
extra expense insurance satisfactory to Landlord. In addition, Tenant shall
maintain in effect during the Term hereof a policy of automobile liability
insurance with bodily injury limits of $500,000 per person, $1,000,000 per
accident, and $100,000 per accident for property damage.


9.2           Insurance-Landlord.


(a)  Landlord shall obtain and keep in force a policy of comprehensive general
liability insurance with coverage against such risks and in such amounts as
Landlord deems advisable insuring Landlord against liability arising out of the
ownership, operation and management of the Project.


(b)  Landlord shall also obtain and keep in force during the Term of this Lease
a policy or policies of "all risk" insurance covering loss or damage to the
Project in the amount of not less than eighty percent (80%) of the full
replacement cost thereof, as determined by Landlord from time to time.  The
terms and conditions of said policies and the perils and risks covered thereby
shall be determined by Landlord, from time to time, in Landlord's sole
discretion.  In addition, at Landlord's option, Landlord shall obtain and keep
in force, during the Term of this Lease, a policy of rental interruption
insurance, with loss payable to Landlord, which insurance shall, at Landlord's
option, also cover all Operating Expenses.  Tenant will not be named as an
additional insured in any insurance policies carried by Landlord and shall have
no right to any proceeds therefrom.  At Landlord's option, Landlord may obtain
insurance coverages and/or bonds related to the operation of the parking
areas.  At Landlord's option, Landlord may obtain coverage for flood and
earthquake damages.  In addition, Landlord shall have the right to obtain such
additional insurance as is customarily carried by owners or operators of other
comparable office buildings in the geographical area of the Project.  The
policies purchased by Landlord shall contain such deductibles as Landlord may
determine.  In addition to amounts payable by Tenant in accordance with Section
5, Tenant shall pay any increase in the property insurance premiums for the
Project over what was payable immediately prior to the Commencement Date to the
extent the increase is specified by Landlord's insurance carrier as being caused
by the nature of Tenant's occupancy or any act or omission of Tenant.

 
-10-

--------------------------------------------------------------------------------

 
 
9.3           Insurance Policies.   
 
Tenant shall deliver to Landlord a certificate of insurance evidencing the
insurance policies required under Section 9.1 within fifteen (15) days prior to
the Commencement Date of this Lease, and Landlord shall have the right to
approve the terms and conditions of said policies. Tenant shall use commercially
reasonable efforts to obtain in all insurance policies required of Tenant
hereunder an endorsement which provides that the insurer shall endeavor to
provide Landlord with thirty (30) days prior written notice of any cancellation,
reduction of coverage or other adverse modification to Tenant’s insurance (but
it shall not be in default of this Lease by Tenant if Tenant is unable to do so)
but in all instances, Tenant shall also be required to provide Landlord with
prompt written notice of any of the foregoing occurrences upon Tenant’s receipt
of notice of the same from Tenant’s insurer.  Tenant shall, at least thirty (30)
days prior to the expiration of such policies, furnish Landlord with renewals
thereof.  If Tenant provides certificates of insurance to evidence the insurance
required under this Lease, all such certificates shall be in form and substance
reasonably satisfactory to Landlord, shall affirmatively demonstrate all
coverage and requirements set forth in this Lease, shall contain no disclaimers
of coverage, and shall include a firm and unconditional obligation to give to
Landlord at least thirty (30) days’ prior written notice prior to cancellation
or change in any coverage.  Tenant's insurance policies shall be issued by
insurance companies authorized to do business in the state in which the Project
is located, and said companies shall maintain during the policy term a "General
Policyholders’ Rating" of at least "A" and a financial rating of at least "Class
X" (or such other rating as may be required by any lender having a lien on the
Project), as set forth in the most recent edition of "Best Insurance
Reports."  All insurance obtained by Tenant shall be primary to and not
contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only.  Landlord, and at Landlord's option,
the holder of any mortgage or deed of trust encumbering the Project and any
person or entity managing the Project on behalf of Landlord, shall be named as
an additional insured on all insurance policies Tenant is obligated to obtain by
Section 9.1 above.  Tenant's insurance policies shall not include deductibles in
excess of Twenty-Five Thousand Dollars ($25,000). If any of the insurance
coverage which Tenant is obligated to carry pursuant to this Lease is under a
blanket insurance policy, then such blanket insurance policy shall expressly
afford coverage for the Premises and Landlord as required hereunder.  Any
umbrella liability policy or excess liability policy shall provide that, if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance.


9.4           Waiver of Subrogation.  Tenant and Landlord each hereby release
and relieve the other, and waive their entire right of recovery against the
other, for direct or consequential loss or damage arising out of or incident to
the perils covered by insurance carried by such party (or required to be carried
by such party by this Lease) to the extent of the insurance proceeds actually
received, whether due to the negligence of Landlord or Tenant or their agents,
employees, contractors and/or invitees.  Landlord and Tenant shall each cause
the insurance policies they obtain in accordance with this Section 9 to provide
that the insurance company waives all right of recovery by subrogation against
either party in connection with any damage covered by any policy.


9.5           Coverage.  Landlord makes no representation to Tenant that the
limits or forms of coverage specified above or approved by Landlord are adequate
to insure Tenant's property or Tenant's obligations under this Lease, and the
limits of any insurance carried by Tenant shall not limit its obligations under
this Lease.


10.           Damage or Destruction.


10.1           Effect of Damage or Destruction.  If all or part of the Project
is materially damaged (as defined in Section 10.2 below) by fire, earthquake,
flood, explosion, the elements, riot or any other casualty, Landlord shall have
the right in its sole and complete discretion to repair or to rebuild the
Project or to terminate this Lease.  Landlord shall within one hundred twenty
(120) days after the occurrence of such damage notify Tenant in writing of
Landlord's intention to repair or to rebuild or to terminate this Lease.  Tenant
shall in no event be entitled to compensation or damages on account of annoyance
or inconvenience in making any repairs, or on account of construction, or on
account of Landlord's election to terminate this Lease. Notwithstanding the
foregoing, if Landlord shall elect to rebuild or repair the Project, but in good
faith determines that the Project cannot be rebuilt or repaired within three
hundred sixty (360) days after the date of the occurrence of the damage, without
payment of overtime or other premiums, and the damage to the Project has
rendered the Premises unusable, Landlord shall notify Tenant thereof in writing
at the time of Landlord's election to rebuild or repair, and Tenant shall
thereafter have a period of fifteen (15) days within which Tenant may elect to
terminate this Lease, upon written notice to Landlord.  Tenant's termination
right described in the preceding sentence shall not apply if the damage was
caused by Tenant's negligence or willful misconduct. Failure of Tenant to
exercise said election within said fifteen (15) day period shall constitute
Tenant's agreement to accept delivery of the Premises under this Lease whenever
tendered by Landlord, provided Landlord thereafter pursues reconstruction or
restoration diligently to completion, subject to delays caused by Force Majeure
Events, as hereinafter defined.  If Landlord is unable to repair the Damage to
the Premises or the Project during such three hundred sixty (360) day period due
to Force Majeure Events, the three hundred sixty (360) day period shall be
extended by the period of delay caused by the Force Majeure Events.  Subject to
Section 10.3 below, if Landlord or Tenant terminates this Lease in accordance
with this Section 10.1, Tenant shall continue to pay all Base Rent and Operating
Expense increases and other amounts due hereunder which arise prior to the date
of termination. For purposes of this Lease, a Force Majeure Event shall mean
fire, earthquake, weather delays or other acts of God, strikes, boycotts, war,
riot, insurrection, embargoes, shortages of equipment, labor or materials,
delays in issuance of governmental permits or approvals, or any other cause
beyond the reasonable control of Landlord.

 
-11-

--------------------------------------------------------------------------------

 
 
10.2           Definition of Material Damage.  The damage shall be deemed
material if, in Landlord's reasonable judgment, the uninsured cost of repairing
the damage will exceed Twenty-Five Thousand Dollars ($25,000).  If insurance
proceeds are available to Landlord in an amount which is sufficient to pay the
entire cost of repairing all of the damage to the Project, the damage shall be
deemed material if the cost of repairing the damage exceeds One Hundred Thousand
Dollars ($100,000).  Damage to the Project shall also be deemed material if (a)
the Project cannot be repaired to substantially the same condition it was in
prior to the damage due to laws or regulations in effect at the time the repairs
will be made, (b) the holder of any mortgage or deed of trust encumbering the
Project requires that insurance proceeds available to repair the damage in
excess of Twenty-Five Thousand Dollars ($25,000) be applied to the repayment of
the indebtedness secured by the mortgage or the deed of trust, or (c) the damage
occurs during the last twelve (12) months of the Lease Term.


10.3            Abatement of Rent.  If Landlord elects to repair damage to the
Project and all or part of the Premises will be unusable or inaccessible to
Tenant in the ordinary conduct of its business until the damage is repaired, and
the damage was not caused by the negligence or willful misconduct of Tenant or
its employees, agents, contractors or invitees, Tenant's Base Rent, and Tenant's
Share of Operating Expense increases shall be abated in proportion to the amount
of the Premises which is unusable or inaccessible to Tenant in the ordinary
conduct of its business until the repairs are completed. Notwithstanding the
foregoing, there shall be no abatement of Base Rent, Tenant’s Share of Operating
Expense increases and Tenant’s Share of Real Property Taxes by reason of any
portion of the Premises being unusable or inaccessible for a period equal to
five (5) consecutive business days or less.


10.4           Tenant's Negligence.  If such damage or destruction occurs as a
result of the negligence or willful misconduct of Tenant or Tenant's employees,
agents, contractors or invitees, and the proceeds of insurance which are
actually received by Landlord are not sufficient to repair all of the damage,
Tenant shall pay, at Tenant's sole cost and expense, to Landlord upon demand,
the difference between the cost of repairing the damage and the insurance
proceeds received by Landlord.


10.5           Tenant's Property.  Landlord shall not be required to repair any
injury or damage to, or to make any repairs or replacements of, any fixtures,
furniture, equipment or tenant improvements installed in the Premises, and
Tenant shall repair and restore all such property at Tenant's sole expense.


10.6            Waiver.  Landlord and Tenant hereby waive the provisions of any
statutes which relate to the termination of leases when leased property is
damaged or destroyed and agree that such event shall be governed by the terms of
this Lease.


11.           Utilities.


11.1           Services Provided by Landlord.   Subject to all governmental
rules, regulations and guidelines applicable thereto, Landlord shall use its
best efforts to provide HVAC to the Premises for normal office use during the
times described in Section 11.4, subject to Section 11.2 below, reasonable
amounts of electricity for normal office lighting and fractional horsepower
office machines, at Tenant’s expense (and not included in Base Rent), water in
the Premises or in the Common Areas for reasonable and normal drinking and
lavatory use, and building standard janitorial services in accordance with
Exhibit D attached hereto. In addition, Tenant shall be responsible for all
costs (including the cost to insure) associated with Tenant’s use and operation
of any dedicated or supplemental HVAC units and computer rooms, including the
cost to install separate metering devices, which such amounts shall be in
addition to the Electric Energy Charge paid by Tenant pursuant to Section 11.2
below. Subject to the other terms and conditions of the Lease, Landlord shall
provide Tenant with reasonable access to the Common Areas of the Building and to
the Premises twenty-four (24) hours a day, three hundred sixty-five (365) days
per year.  Notwithstanding the foregoing, Tenant acknowledges and agrees that
repairs, hazardous conditions and other circumstances beyond Landlord's control
may prevent access to the Common Areas of the Building and to the Premises from
time to time.


11.2           Electricity.


(a)           Landlord shall provide electric current to the Premises, with the
understanding, however, that the Base Rent does not include the cost of
electricity consumed by Tenant in the Premises; and Tenant shall, in addition to
the Base Rent, be required to pay an additional charge (the “Electric Energy
Charge”) for the cost of supplying electricity to the Premises as a condition
for Landlord to provide electric current to the Premises.  The Electric Energy
Charge shall be paid, as Additional Rent, commencing on the Commencement Date
and throughout the Term and any renewals or extensions thereof.  As of the
Commencement Date, the Electric Energy Charge shall be measured by a check meter
and Tenant shall reimburse Landlord, as Additional Rent, based on Tenant’s
actual usage of electricity for the Premises.


(b)           (i)  Landlord shall have the right to estimate the annual cost of
providing electric current for the operation of the lighting fixtures and
electrical outlets initially installed in the Premises and Tenant shall pay to
one-twelfth (1/12th) of such estimated Electric Energy Charge in advance in the
same manner as Base Rent is paid hereunder.  Such Electric Energy Charge is
subject to adjustment, from time to time, based upon the actual checkmeter
reading.  In the event the estimated Electric Energy Charge paid by Tenant is
less than the actual cost of electricity for the Premises as measured by the
checkmeter readings, Tenant shall pay the amount of such underpayment to
Landlord within five (5) business days following Landlord’s invoice
therefor.  In the event the estimated Electric Energy Charge paid by Tenant is
greater than the actual cost of electricity for the Premises as measured by the
checkmeter readings, Landlord shall credit the amount of such overpayment to
Tenant’s next installment of Electric Energy Charge coming due under the Lease.

 
-12-

--------------------------------------------------------------------------------

 
 
(ii)  For the purposes hereof, energy adjustment charges, fuel adjustment
charges, and any other charge of, or factor upon which, the public utility
company supplying electricity fixes or determines charges or rates, shall be
deemed included in determining and computing the "rate" or charges for such
electric current.  If any tax or other charge is imposed upon Landlord’s receipt
from the sale or resale of electric energy to Tenant by any federal, state or
municipal authority, Tenant covenants and agrees that, where permitted by law,
Tenant’s pro rata share of such taxes or other charges shall be passed on to and
paid by Tenant to Landlord.


(e)  It is understood and agreed by Tenant that Landlord’s estimation of the
Electric Energy Charge shall be based on the use of electric current in the
Premises during business hours on business days.


(f)   Landlord shall not in any way be responsible or liable to Tenant at any
time for any loss, damage or expense resulting from any change in the quantity
or character of the electric service or for its being no longer suitable for
Tenant’s requirements or from any cessation or interruption of the supply or
current; nor shall  any such loss, damage or expense, or non-supply of electric
service or current in any way affect the tenancy or in any way relieve Tenant of
any obligation under the terms of this Lease.


(g)   Tenant covenants and agrees that at all times its use of electric current
shall never exceed the maximum capacity for the Premises.  Tenant shall make no
changes, alterations, additions, substitutions ("Changes") to any risers,
conduits, meters, panel boxes, switch gear, wiring, or any other part of the
electric service without the express prior written consent of Landlord.  Any
Changes requested by Tenant shall be sent in writing to Landlord; and if, in the
reasonable judgment of Landlord, such Changes will not cause or create a
dangerous or hazardous condition or damage or injury to the Building, or entail
excessive or unreasonable alterations or repairs, or interfere with or disturb
other tenants or occupants and/or the electrical service then or thereafter to
be supplied to tenants or occupants, Landlord will, at the sole cost and expense
of Tenant, make such Changes.  Tenant covenants and agrees to pay Landlord for
such costs and expenses as additional rent, upon the rendition of a bill
indicating the amount due therefor.


(h)           (i)  Landlord reserves the right to terminate the furnishing of
electricity to the Premises at any time, upon no less than ninety (90) days’
written notice to the Tenant, in which event, Tenant shall make immediate
application directly to the utility company servicing the Building for the
Tenant’s entire separate supply of electric current; and Landlord shall permit
its risers, wires, conduits and other electrical equipment, to the extent
available and safely capable, to be used for such purpose.  Any meters, and
additional risers, wires, conduits and equipment or connections necessary to
enable Tenant to obtain electric current directly from such utility company
shall be installed at Tenant’s sole cost and expense if the termination of
Landlord’s service is legally required; otherwise, they shall be installed at
Landlord’s sole cost and expense, and in compliance with all applicable laws,
ordinances and regulations and requirements of insurance companies and fire
underwriters.


(ii)  No alterations, modifications or changes shall be made by the Tenant to
any meters, risers, conduits or other equipment or connections in the Building
in a manner which would cause damage to the Building or interfere with the use,
enjoyment, occupancy or possession of the Building by Landlord and its other
tenants.  Rigid conduit only, or such other type as may be specified by
Landlord, will be allowed.


(iii)  Tenant’s liability for the Electric Energy Charge provided for in this
Lease shall terminate as of the date of discontinuance by Landlord of the
supplying of electric current, but this Lease shall otherwise remain in full
force and effect.  Unless required by law, however, Landlord shall not
discontinue furnishing electricity to the Premises until after Tenant shall have
commenced receiving its electricity directly from the utility company unless
Tenant shall have failed to make such arrangements with due diligence.


11.3           Building Services on Non-Business Days or Non-Business Hours.


(a)   Tenant acknowledges that Landlord is only required to provide the Building
Services specified in Section 11.1 hereinabove only during Business Hours on
Business Days and in addition, access to electricity, and water during
Non-Business Hours on Non-Business Days as well.


(b)   Landlord shall use its best efforts to provide HVAC to Tenant at times
other than those set forth above subject to (i) the payment by Tenant of
Landlord's standard charge, as determined by Landlord from time to time, in
Landlord's sole discretion, for after-hours HVAC and (ii) Tenant providing to
Landlord at least one (1) Business Day's advance written notice of Tenant's need
for Non-Business Hours and/or Non-Business Day HVAC service.  As of the date of
this Lease, and subject to future increases, the standard charge for after-hours
HVAC is Ninety-Five Dollars ($95.00) per hour with a four (4) hour minimum if
Tenant’s after-hours use of the HVAC is not continuous in any one (1) day.  For
purposes hereof “continuous in any one (1) day” shall mean uninterrupted weekday
service (not including weekends and holidays).  For example, if Tenant requests
after-hours use of the HVAC between 6:00 p.m. and 8:00 p.m. on a non-holiday
Tuesday, then the four (4) hour minimum shall not apply and Tenant shall be
charged for two (2) hours of after-hours use of the HVAC.  Alternatively, if
Tenant requests after-hours use of the HVAC between 10:00 a.m. and 12:00 p.m. on
a Sunday, Tenant shall be charged for the minimum amount of four (4) hours of
after-hours use of the HVAC.  Tenant shall pay all after-hours HVAC charges to
Landlord within three (3) days after Landlord bills Tenant for said charges.

 
-13-

--------------------------------------------------------------------------------

 
 
11.4           Definition of Business Days and Business Hours of Building
Services.   "Business Days" as defined herein, shall be Monday through Friday
from 8:00 A.M. to 6:00 PM and, upon Tenant’s request, Saturdays from 9:00 A.M.
to 1:00 P.M., excluding all days observed as non-working (vacation) holidays by
the State and/or Federal government ("Holidays").  "Business Hours" as defined
herein, shall mean 8:00 A.M. to 6:00 P.M. on Monday through Friday, excluding
Holidays, and, upon Tenant’s request, Saturday, from 8:00 A.M. to 1:00 P.M.,
excluding Holidays.


11.5           Excess Usage by Tenant.  Notwithstanding the use set forth in
Section 1.5 and/or Section 11 and its sub-sections, Tenant shall not use
Building utilities or services in excess of those used by the average office
building tenant using its premises for ordinary office use.  Tenant shall not
install at the Premises office machines, lighting fixtures or other equipment
which will generate above average heat, noise or vibration at the Premises or
which will adversely affect the temperature maintained by the HVAC system.  If
Tenant does use Building utilities  (i.e. electricity) or services in excess of
those used by the average office building tenant, Landlord shall have the right,
in addition to any other rights or remedies it may have under this Lease, to (a)
at Tenant's expense, install separate metering devices at the Premises, and to
charge Tenant for its usage, (b) require Tenant to pay to Landlord all costs,
expenses and damages incurred by Landlord as a result of such usage, and (c)
require Tenant to stop using excess utilities or services.


11.6           Interruptions.  Tenant agrees that Landlord shall not be liable
to Tenant for its failure to furnish utilities or other Building Services when
such failure is occasioned, in whole or in part, by repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Project after reasonable
effort to do so, by any accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control, and such failures shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying rent or performing any of its obligations under this
Lease.  Furthermore, Landlord shall not be liable under any circumstances for
loss of property or for injury to, or interference with, Tenant's business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the Building
Services or utilities as set forth in this Section 11 and its
sub-sections.  Landlord may comply with voluntary controls or guidelines
promulgated by any governmental entity relating to the use or conservation of
energy, water, gas, light or electricity or the reduction of automobile or other
emissions without creating any liability of Landlord to Tenant under this Lease.


11.7           Services Exclusive to Tenant. Subject to the other provisions of
this Section 11, Tenant shall pay for all water, gas, heat, electricity,
telephone and other utilities and services supplied and/or metered or submetered
exclusively to the Premises or to Tenant, together with any taxes thereon.  If
electricity, natural gas or similar energy is separately metered for Tenant’s
use at the Premises and Tenant contracts directly for service from an Energy
Provider (defined hereinafter), then  Landlord shall have the right to require
Tenant to provide Landlord with copies of bills from electricity, natural gas or
similar energy providers (collectively, “Energy Providers”) Tenant receives
directly from Energy Providers relating to Tenant’s energy use at the Premises
(“Energy Bills”) within ten (10) days after Landlord’s written request.  In
addition, Tenant hereby authorizes Landlord to obtain copies of the Energy Bills
directly from the Energy Provider(s), and Tenant hereby authorizes each Energy
Provider to provide Energy Bills and related usage information directly to
Landlord without Tenant’s consent. From time to time within ten (10) days after
Landlord’s request, Tenant shall execute and deliver to Landlord an agreement
provided by Landlord authorizing the Energy Provider(s) to provide to Landlord
Energy Bills and other information relating to Tenant’s energy usage at the
Premises. The information provided by the Energy Providers shall be used by
Landlord in connection with Landlord’s on-going energy and environmental
conservation initiatives and/or as required by laws or regulations, if any,
requiring landlords to report energy benchmark information for the Building or
otherwise pertaining to any such energy or conservation initiatives or programs.


11.8           Access by Tenant.  Subject to the other terms and conditions of
the Lease, Landlord shall provide Tenant with reasonable access to the Common
Areas of the Building and to the Premises twenty-four (24) hours a day, three
hundred sixty-five (365) days per year.  However, Tenant acknowledges and agrees
that repairs, hazardous conditions and other circumstances beyond Landlord's
control may prevent access to the Common Areas of the Building and to the
Premises from time to time.

 
-14-

--------------------------------------------------------------------------------

 
 
12.           Assignment and Subletting.


12.1           Landlord's Consent Required.  Tenant shall not voluntarily or by
operation of law assign, transfer, hypothecate, mortgage, sublet, or otherwise
transfer or encumber all or any part of Tenant's interest in this Lease or in
the Premises (hereinafter collectively a "Transfer"), without Landlord's prior
written consent, which shall not be unreasonably withheld.  Landlord shall
respond to Tenant's written request for consent hereunder within thirty (30)
days after Landlord's receipt of the written request from Tenant.  Any attempted
Transfer without such consent shall be void and shall constitute a material
default and breach of this Lease.  Tenant's written request for Landlord's
consent shall include, and Landlord's thirty (30) day response period referred
to above shall not commence, unless and until Landlord has received from Tenant,
all of the following information: (a) financial statements for the proposed
assignee or subtenant for the past three (3) years prepared in accordance with
generally accepted accounting principles, (b) federal tax returns for the
proposed assignee or subtenant for the past three (3) years, (c) a TRW credit
report or similar report on the proposed assignee or subtenant, (d) a detailed
description of the business the assignee or subtenant intends to operate at the
Premises, (e) the proposed effective date of the assignment or sublease, (f) a
copy of the proposed sublease or assignment agreement which includes all of the
terms and conditions of the proposed assignment or sublease, and (g) a detailed
description of any ownership or commercial relationship between Tenant and the
proposed assignee or subtenant.  If the obligations of the proposed assignee or
subtenant will be guaranteed by any person or entity, Tenant's written request
shall not be considered complete until the information described in (a), (b) and
(c) of the previous sentence has been provided with respect to each proposed
guarantor. "Transfer" shall also include the transfer (a) if Tenant is a
corporation, and Tenant's stock is not publicly traded over a recognized
securities exchange, of more than twenty five percent (25%) of the voting stock
of such corporation during the Term of this Lease (whether or not in one or more
transfers) or the dissolution or merger of the corporation, or (b) if Tenant is
a partnership or other entity, of more than twenty five percent (25%) of the
profit and loss participation in such partnership or entity  during the term of
this Lease (whether or not in one or more transfers) or the dissolution or
liquidation of the partnership.  If Tenant is a limited or general partnership
(or is comprised of two or more persons, individually or as co-partners), Tenant
shall not be entitled to change or convert to (i) a limited liability company,
(ii) a limited liability partnership or (iii) any other entity which possesses
the characteristics of limited liability without the prior written consent of
Landlord, which consent may be given or withheld in Landlord’s sole
discretion.  The involvement by Tenant or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
refinancing, transfer, leveraged buy-out or otherwise) whether or not a formal
assignment or hypothecation of this Lease or Tenant's assets occurs, shall be
considered to be an assignment of this Lease by Tenant to which Landlord may
reasonably withhold its consent unless after such transaction or series of
transactions the surviving entity will have a net worth at least equal to the
net worth of the Tenant immediately preceding the date of this Lease. Tenant's
sole remedy in the event that Landlord shall wrongfully withhold consent to or
disapprove any assignment or sublease shall be to obtain an order by a court of
competent jurisdiction that Landlord grant such consent; in no event shall
Landlord be liable for damages with respect to its granting or withholding
consent to any proposed assignment or sublease.  If Landlord shall exercise any
option to recapture the Premises, or shall deny a request for consent to a
proposed assignment or sublease, Tenant shall indemnify, defend and hold
Landlord harmless from and against any and all losses, liabilities, damages,
costs and claims that may be made against Landlord by the proposed assignee or
subtenant, or by any brokers or other persons claiming a commission or similar
compensation in connection with the proposed assignment or sublease.


12.2           Standard For Approval.  Landlord shall not unreasonably withhold
its consent to a Transfer provided that Tenant has complied with each and every
requirement, term and condition of this Section 12.  Tenant acknowledges and
agrees that each requirement, term and condition in this Section 12 is a
reasonable requirement, term or condition.  It shall be deemed reasonable for
Landlord to withhold its consent to a Transfer if any requirement, term or
condition of this Section 12 is not complied with or: (a) the Transfer would
cause Landlord to be in violation of its obligations under another lease or
agreement to which Landlord is a party; (b) in Landlord's reasonable judgment, a
proposed assignee or subtenant has a smaller net worth than Tenant had on the
date this Lease was entered into with Tenant or is less able financially to pay
the rents due under this Lease as and when they are due and payable; (c) a
proposed assignee's or subtenant's business will impose a burden on the
Project's parking facilities, elevators, Common Areas or utilities that is
greater than the burden imposed by Tenant, in Landlord's reasonable judgment;
(d) the terms of a proposed assignment or subletting will allow the proposed
assignee or subtenant to exercise a right of renewal, right of expansion, right
of first offer, right of first refusal or similar right held by Tenant; (e) a
proposed assignee or subtenant does not, in Landlord's reasonable judgment, have
a good credit rating; (f) a subletting shall be for less than the entirety of
the Premises or for less than the entire unexpired Term of the Lease; (g) a
proposed assignee or subtenant refuses to enter into a written assignment
agreement or sublease, reasonably satisfactory to Landlord, which provides that
it will abide by and assume all of the terms and conditions of this Lease for
the term of any assignment or sublease and containing such other terms and
conditions as Landlord reasonably deems necessary; (h) the use of the Premises
by the proposed assignee or subtenant will not be identical to the use permitted
by this Lease; (i) Landlord has ever evicted or been involved in litigation with
the proposed assignee or subtenant; (j) any guarantor of this Lease refuses to
consent to the Transfer or to execute a written agreement reaffirming the
guaranty; (k) Tenant is in default as defined in Section 13.1 at the time of the
request; (l) if requested by Landlord, the assignee or sublessee refuses to sign
a non-disturbance and attornment agreement in favor of Landlord's lender; (m)
the proposed assignee or subtenant is an existing tenant of the Project or
otherwise occupies or utilizes any portion of space in the Project for the
conduct of its business, or is a person or entity then negotiating with Landlord
for the lease of space in the Project, or is a successor, assignee, or purchaser
of any tenant of the Project or otherwise arising from a tenant's bankruptcy
proceedings; (n) the assignee or subtenant is a governmental or
quasi-governmental entity or an agency, department or instrumentality of a
governmental or quasi-governmental agency; or (o) the terms of a proposed
assignment or subletting will allow the proposed assignee or subtenant to pay a
base rent less than the prevailing rental rate in the Building at the time of
Tenant’s request to such Transfer.

 
-15-

--------------------------------------------------------------------------------

 
 
12.3           Additional Terms and Conditions.  The following terms and
conditions shall be applicable to any Transfer:


(a)  Regardless of Landlord's consent, no Transfer shall release Tenant from
Tenant's obligations hereunder or alter the primary liability of Tenant to pay
the rent and other sums due Landlord hereunder and to perform all other
obligations to be performed by Tenant hereunder or release any guarantor from
its obligations under its guaranty.


(b)  Landlord may accept rent from any person other than Tenant pending approval
or disapproval of an assignment or subletting.


(c)  Neither a delay in the approval or disapproval of a Transfer, nor the
acceptance of rent, shall constitute a waiver or estoppel of Landlord's right to
exercise its rights and remedies for the breach of any of the terms or
conditions of this Section 12.


(d)  The consent by Landlord to any Transfer shall not constitute a consent to
any subsequent Transfer by Tenant or to any subsequent or successive Transfer by
an assignee or subtenant.  However, Landlord may consent to subsequent Transfers
or any amendments or modifications thereto without notifying Tenant or anyone
else liable on the Lease and without obtaining their consent, and such action
shall not relieve such persons from liability under this Lease.


(e)  In the event of any default under this Lease, Landlord may proceed directly
against Tenant, any guarantors or anyone else responsible for the performance of
this Lease, including any subtenant or assignee, without first exhausting
Landlord's remedies against any other person or entity responsible therefor to
Landlord, or any security held by Landlord.


(f)  Landlord's written consent to any Transfer by Tenant shall not constitute
an acknowledgment that no default then exists under this Lease nor shall such
consent be deemed a waiver of any then existing default.


(g)  The discovery of the fact that any financial statement relied upon by
Landlord in giving its consent to an assignment or subletting was materially
false shall, at Landlord's election, render Landlord's consent null and void.


(h)  Landlord shall not be liable to any subtenant under this Lease or under any
sublease.


(i)  No assignment or sublease may be modified or amended without Landlord's
prior written consent.


(j)  Tenant or its agent shall not advertise the Premises for lease, sublet or
assignment for less Rent than the then current asking rent for space in the
Project.


12.4           Additional Terms and Conditions Applicable to Subletting.  The
following terms and conditions shall apply to any subletting by Tenant of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:


(a)  Tenant hereby absolutely and unconditionally assigns and transfers to
Landlord all of Tenant's interest in all rentals and income arising from any
sublease entered into by Tenant, and Landlord may collect such rent and income
and apply same toward Tenant's obligations under this Lease; provided, however,
that until a default shall occur in the performance of Tenant's obligations
under this Lease, Tenant may receive, collect and enjoy the rents accruing under
such sublease.  Landlord shall not, by reason of this or any other assignment of
such rents to Landlord nor by reason of the collection of the rents from a
subtenant, be deemed to have assumed or recognized any sublease or to be liable
to the subtenant for any failure of Tenant to perform and comply with any of
Tenant's obligations to such subtenant under such sublease, including, but not
limited to, Tenant's obligation to return any security deposit.  Tenant hereby
irrevocably authorizes and directs any such subtenant, upon receipt of a written
notice from Landlord stating that a default exists in the performance of
Tenant's obligations under this Lease, to pay to Landlord the rents due as they
become due under the sublease.  Tenant agrees that such subtenant shall have the
right to rely upon any such statement and request from Landlord, and that such
subtenant shall pay such rents to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice from or
claim from Tenant to the contrary.


(b)  In the event Tenant shall default in the performance of its obligations
under this Lease, Landlord at its option and without any obligation to do so,
may require any subtenant to attorn to Landlord, in which event Landlord shall
undertake the obligations of Tenant under such sublease from the time of the
exercise of said option to the termination of such sublease; provided, however,
Landlord shall not be liable for any prepaid rents or security deposit paid by
such subtenant to Tenant or for any other prior defaults of Tenant under such
sublease.

 
-16-

--------------------------------------------------------------------------------

 
 
12.5           Transfer Premium from Assignment or Subletting.  Landlord shall
be entitled to receive from Tenant (as and when received by Tenant) as an item
of additional rent fifty percent (50%) of all amounts received by Tenant from
such assignee or subtenant in excess of the amounts payable by Tenant to
Landlord hereunder (the "Transfer Premium").  The Transfer Premium shall be
reduced by the reasonable brokerage commissions and legal fees actually paid by
Tenant in order to assign the Lease or to sublet a portion of the
Premises.  "Transfer Premium" shall mean all Base Rent, additional rent or other
consideration of any type whatsoever payable by the assignee or subtenant in
excess of the Base Rent and additional rent payable by Tenant under this
Lease.  If less than all of the Premises is transferred, the Base Rent and the
additional rent shall be determined on a per rentable square foot
basis.  "Transfer Premium" shall also include, but not be limited to, key money
and bonus money paid by the assignee or subtenant to Tenant in connection with
such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to the assignee or subtenant or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to the assignee or
subtenant in connection with such Transfer.  For purposes of calculating the
Transfer Premium, expenses will be amortized over the life of the sublease.


12.6           Landlord's Option to Recapture Space.  Notwithstanding anything
to the contrary contained in this Section 12, if Tenant shall request to assign
this Lease or sublease space in the Premises, then Landlord shall have the
option, by giving written notice to Tenant within thirty (30) days after Tenants
request, to terminate this Lease with respect to said space as of the date
thirty (30) days after Landlord's election.  In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Base Rent, Tenant's Share of Operating Expense increases and the
number of parking spaces Tenant may use shall be adjusted on the basis of the
number of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the original Premises, and this Lease as so
amended shall continue thereafter in full force and effect, and upon request of
either party, the parties shall execute written confirmation of same.  If
Landlord recaptures only a portion of the Premises, it shall construct and erect
at its sole cost such partitions as may be required to sever the space to be
retained by Tenant from the space recaptured by Landlord.  Landlord may, at its
option, lease any recaptured portion of the Premises to the proposed subtenant
or assignee or to any other person or entity without liability to
Tenant.  Tenant shall not be entitled to any portion of the profit, if any,
Landlord may realize on account of such termination and reletting.  Tenant
acknowledges that the purpose of this Section 12.6 is to enable Landlord to
receive profit in the form of higher rent or other consideration to be received
from an assignee or sublessee, to give Landlord the ability to meet additional
space requirements of other tenants of the Project and to permit Landlord to
control the leasing of space in the Project.  Tenant acknowledges and agrees
that the requirements of this Section 12.6 are commercially reasonable and are
consistent with the intentions of Landlord and Tenant.  The provisions of this
Section 12.6 shall not apply in connection with a Permitted Transfer (defined in
Section 12.8 below).
 
12.7           Permitted Transfers.  Notwithstanding anything to the contrary
contained in this Section 12 of the Lease, provided Tenant is not in default
after expiration of all applicable notice and cure periods, Tenant shall have
the right, without Landlord's consent, upon thirty (30) days advance written
notice to Landlord, to assign the Lease or sublet the whole or any part of the
Premises (a) to any entity or entities which are owned by Tenant, or which owns
Tenant or which is under common control with Tenant, (b) in connection with the
sale or transfer of substantially all of the assets of the Tenant or the sale or
transfer of substantially all of the outstanding ownership interests in Tenant,
or (c) in connection with a merger, consolidation or other corporate
reorganization of Tenant (each of the transactions referenced in the above
subparagraphs (a), (b), and (c) are hereinafter referred to as a "Permitted
Transfer," and each surviving entity shall hereinafter be referred to as a
"Permitted Transferee"); provided, that such assignment or sublease is subject
to the following conditions:


(i)            Tenant shall remain fully liable under the terms of the Lease;


(ii)           such Permitted Transfer shall be subject to all of the terms,
covenants and conditions of the Lease;


(iii)          such Permitted Transferee has a net worth at least equal to the
net worth of Tenant as of the date of this Lease, and


     (iv)          such Permitted Transferee shall expressly assume the
obligations of Tenant under the Lease by a document reasonably satisfactory to
Landlord.


Nothing in this Section 12.7 is intended to nor shall permit Tenant to transfer
its interest under this Lease as part of a fraud or subterfuge to intentionally
avoid its obligations under this Lease (for example, transferring its interest
to a shell corporation that subsequently files a bankruptcy), and any such
transfer shall constitute a default hereunder.  Any change in control of Tenant
resulting from a merger, consolidation, or a transfer of partnership or
membership interests, a stock transfer, or any sale of substantially all of the
assets of Tenant that do not meet the requirements of this Section 12.7 shall be
deemed an assignment or transfer that requires Landlord's prior written consent
pursuant to Section 12.1 above.


12.8           Landlord's Expenses.  In the event Tenant shall assign this Lease
or sublet the Premises or request the consent of Landlord to any Transfer, then
Tenant shall pay Landlord's reasonable costs and expenses incurred in connection
therewith, including, but not limited to, attorneys', architects', accountants',
engineers' or other consultants' fees.

 
-17-

--------------------------------------------------------------------------------

 
 
13.           Default; Remedies.


13.1           Default by Tenant.  Landlord and Tenant hereby agree that the
occurrence of any one or more of the following events is a material default by
Tenant under this Lease and that said default shall give Landlord the rights
described in Section 13.2.  Landlord or Landlord's authorized agent shall have
the right to serve any notice of default, notice to pay rent or quit or similar
notice.


(a)  Tenant's failure to make any payment of Base Rent, Electric Energy Charge,
Tenant's Share of Operating Expense increases, parking charges, charges for
after-hours HVAC, late charges, or any other payment required to be made by
Tenant hereunder, as and when due, where such failure shall continue for a
period of three (3) days after written notice thereof from Landlord to
Tenant.  In the event that Landlord serves Tenant with a notice to pay rent or
quit pursuant to applicable unlawful detainer statutes, such notice shall also
constitute the notice required by this Section 13.1(a).


(b)  The abandonment of the Premises by Tenant in which event Landlord shall not
be obligated to give any notice of default to Tenant, unless expressly required
by law.


(c)  The failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Tenant
(other than those referenced in Sections 13.1(a) and (b), above), where such
failure shall continue for a period of ten (10) days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant's non-performance is such that more than ten (10) days are reasonably
required for its cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said ten (10) day period and thereafter
diligently pursues such cure to completion; provided, however, in no event shall
such extension exceed forty-five (45) days after Landlord’s initial notice of
such default.  The foregoing cure period shall in no event apply to any of the
following: Tenant’s (i) failure to provide an estoppel certificate when and as
required under Section 18 of this Lease; (ii) failure to maintain insurance
required under Section 10 of the Lease within ten (10) days from written notice
Landlord; (iii) the abandonment of the Premises by Tenant; (iv) failure to
vacate the Premises upon the expiration or earlier termination of the Lease; (v)
failure to provide the verification letter as and when required under Section 3
of the Lease; or (vi) failure to comply with any obligation under the Lease
pertaining to Hazardous Materials within ten (10) days from written notice from
Landlord.  In the event that Landlord serves Tenant with a notice to quit
pursuant to applicable unlawful detainer statutes, said notice shall also
constitute the notice required by this Section 13.1(c).


(d)   (i)  The making by Tenant or any guarantor of any general arrangement or
general assignment for the benefit of creditors; (ii) Tenant or any guarantor
becoming a "debtor" as defined in 11 U.S.C.  101 or any successor statute
thereto (unless, in the case of a petition filed against Tenant or guarantor,
the same is dismissed within sixty (60) days); (iii) the institution of
proceedings seeking the appointment of a trustee or receiver to take possession
of substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days or the institution of a foreclosure proceeding against Tenant's real
or personal property; or (iv) the attachment, execution or other judicial
seizure of substantially all of Tenant's assets located at the Premises or of
Tenant's interest in this Lease, where such seizure is not discharged within
thirty (30) days.  In the event that any provision of this Section 13.1(d) is
contrary to any applicable law, such provision shall be of no force or effect.


(e)  The discovery by Landlord that any financial statement, representation or
warranty given to Landlord by Tenant, or by any guarantor of Tenant's
obligations hereunder, is or was materially false.


(f)  If Tenant is a corporation, limited liability company or a partnership, the
dissolution or liquidation of Tenant.


(g) If Tenant’s obligations under this Lease are guaranteed; (i) the death of a
guarantor, (ii) the termination of a guarantor’s liability with respect to this
Lease other than in accordance with the terms of such guaranty, (iii) a
guarantor becoming insolvent or the subject of a bankruptcy filing, (iv)a
guarantor’s refusal to honor the guaranty, or (v) a guarantor’s breach of its
guaranty obligation on an anticipatory breach basis


13.2           Remedies.
 
(a)  In the event of any material default or breach of this Lease by Tenant,
Landlord may, at any time thereafter, with or without notice or demand, and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have by reason of such default:

 
-18-

--------------------------------------------------------------------------------

 
 
(i)  Terminate Tenant’s right to possession of the Premises.  Upon any such
termination, Tenant shall immediately surrender possession of the Premises to
Landlord.  Landlord reserves all rights and remedies available to it pursuant to
the terms and conditions of this Lease as well as under applicable law.  Tenant
hereby grants Landlord the full and free right to enter the Premises with or
without process of law.  Tenant releases Landlord of any liability for any
damage resulting therefrom and waives any right to claim damage for such
re-entry.  Tenant also agrees that Landlord’s right to re-lease or any other
right given to Landlord as a consequence of Tenant’s default hereunder or by
operation of law is not relinquished.  On termination of Tenant’s right of
possession, Landlord shall be entitled to recover from Tenant: (i) the unpaid
rent which had been earned at the time of the termination; (ii) the amount by
which the unpaid rent which would have been earned after termination until the
time of the award exceeds the amount of any rental, if any, received for the
Premises during such time period; (iii) the amount by which the unpaid rent for
the balance of the Term of the Lease after the time of award exceeds the amount
of any rent to be received (net of re-letting expenses as described below) from
any replacement tenant occupying the Premises at the time of the award, or, if
the Premises are not occupied at the time of the award by a rent-paying
replacement tenant, the full amount of the rent to be earned hereunder for the
balance of the Term of the Lease discounted to net present value assuming a
discount rate of one percent (1%) above the discount rate of the Federal Reserve
Bank of New York in effect at the time of the award; and provided further,
however, that Landlord shall repay to Tenant the excess of the foregoing amount
over any rent received for the Premises during the balance of the Term of the
Lease (net of reletting expenses as described below) similarly discounted; and
(iv) at the time of the award any other amount necessary to compensate Landlord
for all the damage proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of events would
likely result therefrom, including but not limited to, all costs and expenses
attributable to recovering possession of the Premises, re-letting expenses
(including the costs and expenses of any necessary repairs, renovations and
alterations to the Premises), costs of carrying the Premises (including but not
limited to, Landlord’s payment of real property taxes and insurance premiums),
actual legal fees and associated costs and expenses, the unamortized portion of
all brokerage commissions paid in connection with this Lease and all costs of
tenant improvements (amortized without interest on a straight line basis over
the initial Term of the Lease), and reimbursement of any deferred or abated rent
or other Lease execution inducement.
 
(ii)  maintain Tenant's right of possession in which event Landlord shall have
the remedy which permits Landlord to continue this Lease in effect after
Tenant's breach and abandonment and recover rent as it becomes due. Acts of
maintenance or preservation, efforts to relet the Premises, or removal or
storage of Tenant’s personal property, shall not constitute a termination of
Tenant’s right to possession or act as an acceptance of any surrender of the
Premises.  Landlord shall not be required to relet any or all of the Premises
prior to leasing other vacant space at the Project, nor shall Landlord be
required to accept a tenant:  (i) that does not otherwise meet Landlord’s
financial and other criteria, nor (ii) a tenant who intends to make a use other
than the use permitted by the Lease.
 
(iii)  collect sublease rents (or appoint a receiver to collect such rent) and
otherwise perform Tenant's obligations at the Premises, it being agreed,
however, that the appointment of a receiver for Tenant shall not constitute an
election by Landlord to terminate this Lease.
 
(iv)  pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Premises are located.
 
(b)  No remedy or election hereunder shall be deemed exclusive, but shall,
wherever possible, be cumulative with all other remedies at law or in
equity.  The expiration or termination of this Lease and/or the termination of
Tenant’s right to possession of the Premises shall not relieve Tenant of
liability under any indemnity provisions of this Lease as to matters occurring
or accruing during the Term hereof or by reason of Tenant’s occupancy of the
Premises.


(c)  If Tenant abandons or vacates the Premises, Landlord may re-enter the
Premises and such re-entry shall not be deemed to constitute Landlord's election
to accept a surrender of the Premises or to otherwise relieve Tenant from
liability for its breach of this Lease.  No surrender of the Premises shall be
effective against Landlord unless Landlord has entered into a written agreement
with Tenant in which Landlord expressly agrees to (i) accept a surrender of the
Premises and (ii) relieve Tenant of liability under the Lease.  The delivery by
Tenant to Landlord of possession of the Premises shall not constitute the
termination of the Lease or the surrender of the Premises.

 
-19-

--------------------------------------------------------------------------------

 
 
13.3           Default by Landlord.  Landlord shall not be in default under this
Lease unless Landlord fails to perform obligations required of Landlord within
thirty (30) days after written notice by Tenant to Landlord and to the holder of
any mortgage or deed of trust encumbering the Project whose name and address
shall have theretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord's obligation is such that more than thirty (30) days are
required for its cure, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently pursues the same to completion.  In no event shall Tenant have the
right to terminate this Lease as a result of Landlord’s default, and Tenant’s
remedies shall be limited to damages and/or an injunction. Tenant hereby waives
its right to recover consequential damages (including, but not limited to, lost
profits) or punitive damages arising out of a Landlord default.   This Lease and
the obligations of Tenant hereunder shall not be affected or impaired because
Landlord is unable to fulfill any of its obligations hereunder or is delayed in
doing so, if such inability or delay is caused by reason of strike or other
labor problems, acts of God, riot, insurrection, governmental actions or
requirements, or any other cause beyond the reasonable control of Landlord, and
the time for Landlord's performance shall be extended for the period of any such
delay.  Any claim, demand, right or defense by Tenant that arises out of this
Lease or the negotiations which preceded this Lease shall be barred unless
Tenant commences an action thereon, or interposes a defense by reason thereof,
within six (6) months after the date of the inaction, omission, event or action
that gave rise to such claim, demand, right or defense.


13.4           Late Charges.  Tenant hereby acknowledges that late payment by
Tenant to Landlord of Base Rent, Tenant's Share of Operating Expense increases,
parking charges, after-hours HVAC charges,  or other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult to ascertain.  Such costs include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by the terms of any mortgage or trust deed encumbering the
Project.  Accordingly, if any installment of Base Rent, Tenant's Share of
Operating Expense increases, parking charges, after-hours HVAC charges or any
other sum due from Tenant shall not be received by Landlord when such amount
shall be due, then, without any requirement for notice or demand to Tenant,
Tenant shall pay to Landlord a late charge equal to six percent (6%) of such
overdue amount.  The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant.  Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant's default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder including the assessment of interest under Section 13.5.


13.5           Interest on Past-due Obligations.  Except as expressly herein
provided, any amount due to Landlord that is not paid when due shall bear
interest at the lesser of ten percent (10%) per annum, or the maximum rate
permitted by applicable law.  Payment of such interest shall not excuse or cure
any default by Tenant under this Lease; provided, however, that interest shall
not be payable on late charges incurred by Tenant nor on any amounts upon which
late charges are paid by Tenant.


13.6           Payment of Rent after Default.  If Tenant fails to pay Base Rent,
Tenant's Share of Operating Expense increases or any other monetary obligation
due hereunder on the date it is due, after Tenant's third failure to pay any
monetary obligation on the date it is due, at Landlord's option, all monetary
obligations of Tenant hereunder shall thereafter be paid by cashier’s check, and
Tenant shall, upon demand, provide Landlord with an additional Security Deposit
equal to three (3) months’ Base Rent.  If Landlord has required Tenant to make
said payments by cashier’s check or to provide an additional Security Deposit,
Tenant's failure to make a payment by cashier’s check or to provide an
additional Security Deposit, shall be a material default hereunder.


14.           Landlord's Right to Cure Default; Payments by Tenant.  All
covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant's sole cost and expense and without any
reduction of rent.  If Tenant shall fail to perform any of its obligations under
this Lease, within a reasonable time after such performance is required by the
terms of this Lease, Landlord may, but shall not be obligated to, after three
(3) days' prior written notice to Tenant, make any such payment or perform any
such act on Tenant's behalf without waiving its rights based upon any default of
Tenant and without releasing Tenant from any obligations hereunder.  Tenant
shall pay to Landlord, within ten (10) days after delivery by Landlord to Tenant
of statements therefor, an amount equal to the expenditures reasonably made by
Landlord in connection with the remedying by Landlord of Tenant's defaults
pursuant to the provisions of this Section 14.

 
-20-

--------------------------------------------------------------------------------

 
 
15.           Condemnation. If any portion of the Premises or the Project are
taken under the power of eminent domain, or sold under the threat of the
exercise of said power (all of which are herein called "condemnation"), this
Lease shall terminate as to the part so taken as of the date the condemning
authority takes title or possession, whichever first occurs; provided that if so
much of the Premises or Project are taken by such condemnation as would
substantially and adversely affect the operation and profitability of Tenant's
business conducted from the Premises, and said taking lasts for ninety (90) days
or more, Tenant shall have the option, to be exercised only in writing within
thirty (30) days after Landlord shall have given Tenant written notice of such
taking (or in the absence of such notice, within thirty (30) days after the
condemning authority shall have taken possession), to terminate this Lease as of
the date the condemning authority takes such possession.  If a taking lasts for
less than ninety (90) days, Tenant's rent shall be abated during said period but
Tenant shall not have the right to terminate this Lease.  If Tenant does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the rent and Tenant's Share of Operating Expenses shall be reduced in the
proportion that the usable floor area of the Premises taken bears to the total
usable floor area of the Premises.  Common Areas taken shall be excluded from
the Common Areas usable by Tenant and no reduction of rent shall occur with
respect thereto or by reason thereof.  Landlord shall have the option in its
sole discretion to terminate this Lease as of the taking of possession by the
condemning authority, by giving written notice to Tenant of such election within
thirty (30) days after receipt of notice of a taking by condemnation of any part
of the Premises or the Project.  Any award for the taking of all or any part of
the Premises or the Project under the power of eminent domain or any payment
made under threat of the exercise of such power shall be the property of
Landlord, whether such award shall be made as compensation for diminution in
value of the leasehold or for the taking of the fee, as severance damages, or as
damages for tenant improvements; provided, however, that Tenant shall be
entitled to any separate award for loss of or damage to Tenant's trade fixtures
and removable personal property and any award available for the relocation of
Tenant's business.  In the event that this Lease is not terminated by reason of
such condemnation, and subject to the requirements of any lender that has made a
loan to Landlord encumbering the Project, Landlord shall to the extent of
severance damages received by Landlord in connection with such condemnation,
repair any damage to the Project caused by such condemnation except to the
extent that Tenant has been reimbursed therefor by the condemning
authority.  Tenant shall pay any amount in excess of such severance damages
required to complete such repair.  Except as set forth in this Section 15,
Landlord shall have no liability to Tenant for interruption of Tenant's business
upon the Premises, diminution of Tenant's ability to use the Premises, or other
injury or damage sustained by Tenant as a result of such condemnation.  Tenant
shall pay any amount in excess of such severance damages required to complete
such repair.  This Section, not general principles of law or the State of New
Jersey Code of Civil Procedure shall govern the rights and obligations of
Landlord and Tenant with respect to the condemnation of all or any portion of
the Project.


16.           Vehicle Parking.


16.1           Use of Parking Facilities.  During the Term and subject to the
rules and regulations attached hereto as Exhibit "C" as modified by Landlord
from time to time (the "Rules"), Tenant shall be entitled to use the number of
parking spaces set forth in Section 1.13 in the parking facility of the Project
at no charge.  Landlord may, in its sole discretion, assign and designate the
location of any reserved parking spaces.  Landlord reserves the right at any
time to relocate Tenant's reserved and unreserved parking spaces.  If Tenant
commits or allows in the parking facility any of the activities prohibited by
the Lease or the Rules, then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable by Tenant upon demand by Landlord.  Tenant's parking rights
are the personal rights of Tenant and Tenant shall not transfer, assign, or
otherwise convey its parking rights separate and apart from this Lease.


16.2           Parking Charges.  [Intentionally omitted].


17.           Broker's Fee.  Tenant and Landlord each represent and warrant to
the other that neither has had any dealings or entered into any agreements with
any person, entity, broker or finder other than the persons, if any, listed in
Section 1.15, in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder's fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys' fees or liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party.


18.           Estoppel Certificate.


18.1           Delivery of Certificate.  Tenant shall at any time upon not less
than ten (10) days' prior written notice from Landlord execute, acknowledge and
deliver to Landlord a statement in writing certifying such information as
Landlord may reasonably request including, but not limited to, the following:
(a) that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect) (b) the date to which the Base Rent and
other charges are paid in advance and the amounts so payable, (c) that there are
not, to Tenant's knowledge, any uncured defaults or unfulfilled obligations on
the part of Landlord, or specifying such defaults or unfulfilled obligations, if
any are claimed, and (d) that all tenant improvements to be constructed by
Landlord, if any, have been completed in accordance with Landlord's obligations
and Tenant has taken possession of the Premises.  Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Project.

 
-21-

--------------------------------------------------------------------------------

 
 
18.2           Failure to Deliver Certificate.  At Landlord's option, the
failure of Tenant to deliver such statement within such time shall constitute a
material default of Tenant hereunder, or it shall be conclusive upon Tenant that
(a) this Lease is in full force and effect, without modification except as may
be represented by Landlord, (b) there are no uncured defaults in Landlord's
performance, (c) not more than one month's Base Rent has been paid in advance,
and (d) all tenant improvements to be constructed by Landlord, if any, have been
completed in accordance with Landlord's obligations and Tenant has taken
possession of the Premises.


19.           Landlord's Liability.  Tenant acknowledges that Landlord shall
have the right to transfer all or any portion of its interest in the Project and
to assign this Lease to the transferee.  Tenant agrees that in the event of such
a transfer Landlord shall automatically be released from all liability under
this Lease; and Tenant hereby agrees to look solely to Landlord's transferee for
the performance of Landlord's obligations hereunder after the date of the
transfer.  Upon such a transfer, Landlord shall, at its option, return Tenant's
security deposit to Tenant or transfer Tenant's security deposit to Landlord's
transferee and, in either event, Landlord shall have no further liability to
Tenant for the return of its security deposit.  Subject to the rights of any
lender holding a mortgage or deed of trust encumbering all or part of the
Project, Tenant agrees to look solely to Landlord's equity interest in the
Project for the collection of any judgment requiring the payment of money by
Landlord arising out of (a) Landlord's failure to perform its obligations under
this Lease or (b) the negligence or willful misconduct of Landlord, its
partners, employees and agents.  No partner, employee or agent of Landlord shall
be personally liable for the performance of Landlord's obligations hereunder or
be named as a party in any lawsuit arising out of or related to, directly or
indirectly, this Lease and the obligations of Landlord hereunder.  The
obligations under this Lease do not constitute personal obligations of the
individual partners of Landlord and Tenant shall not seek recourse against the
individual partners of Landlord or their assets.


20.           Indemnity.  Tenant shall indemnify, defend and hold harmless
Landlord, its agents, partners, and employees from and against any and all
claims for damage to the person or property of any person or entity arising from
Tenant's use of the Project, or from the conduct of Tenant's business or from
any activity, work or things done, permitted or suffered by Tenant in or about
the Project and shall further indemnify, defend and hold harmless Landlord, its
agents, partners and employees from and against any and all claims, costs and
expenses arising from any breach or default in the performance of any obligation
of Tenant to be performed under the terms of this Lease, or arising from any act
or omission of Tenant, or any of Tenant's agents, contractors, employees, or
invitees, and from and against all costs, attorneys' fees, expenses and
liabilities incurred by Landlord, its agents, partners and employees as the
result of any such use, conduct, activity, default or negligence.  In case any
action or proceeding is brought against Landlord, its agents, partners and
employees, Tenant shall defend Landlord, and its agents, partners and employees
at Tenant's expense by counsel reasonably satisfactory to Landlord and Landlord
shall cooperate with Tenant in such defense.  Landlord need not have first paid
any claim in order to be so indemnified.  This indemnity shall survive the
expiration or sooner termination of this Lease.


21.           Exemption of Landlord from Liability.  Tenant hereby agrees that
Landlord shall not be liable for injury to Tenant's business or any loss of
income therefrom or for loss of or damage to the merchandise, tenant
improvements, fixtures, furniture, equipment, computers, files, automobiles, or
other property of Tenant, Tenant's employees, agents, contractors or invitees,
or any other person in or about the Project, nor shall Landlord be liable for
injury to the person of Tenant, Tenant's employees, agents, contractors or
invitees, whether such damage or injury is caused by or results from any cause
whatsoever including, but not limited to, theft, criminal activity at the
Project, negligent security measures, bombings or bomb scares, hazardous
materials or medical waste, fire, steam, electricity, gas, water or rain,
flooding, breakage of pipes, sprinklers, plumbing, air conditioning or lighting
fixtures, or from any other cause, whether said damage or injury results from
conditions arising upon the Premises or upon other portions of the Project, or
from other sources or places, or from new construction or the repair, alteration
or improvement of any part of the Project, and regardless of whether the cause
of the damage or injury arises out of Landlord's or its employees, agents or
contractors negligent or intentional acts.  Landlord shall not be liable for any
damages arising from any act or neglect of any employees, agents, contractors or
invitees of any other tenant, occupant or user of the Project, nor from the
failure of Landlord to enforce the provisions of the lease of any other tenant
of the Project.  Tenant, as a material part of the consideration to Landlord
hereunder, hereby assumes all risk of damage to Tenant's property or business or
injury to persons, in, upon or about the Project arising from any cause,
including Landlord's negligence or the negligence of its employees, agents or
contractors, and Tenant hereby waives all claims in respect thereof against
Landlord, its employees, agents and contractors.


22.           Environmental Provisions.


(a)  For purposes of this lease, the following additional definitions shall
apply:


(i)           "Hazardous Substances" shall include any pollutants, petroleum
products, dangerous substances, toxic substances, hazardous wastes, hazardous
materials, or hazardous substances as defined in or pursuant to the Industrial
Site Recovery Act and all rules, regulations, orders, directives and opinions
promulgated thereunder ("ISRA") N.J.S.A. 13:1K-6 et seq.; the Spill Compensation
and Control Act, N.J.S.A. 58:10-23.11 et seq. and all rules, regulations,
orders, directives and opinions promulgated thereunder ("Spill Act"); the Solid
Waste Management Act, N.J.S.A. 13:1E-1 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. §6901 et seq.; the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. §9601 et seq. and all rules,
regulations, orders, directives and opinions promulgated thereunder ("CERCLA");
or any other Federal, State or Local environmental law or ordinance; and all
rules, regulations, orders, directives and opinions promulgated under the
foregoing, any amendments to any of the foregoing and any successor legislation
to any of the foregoing (collectively "Environmental Laws");

 
-22-

--------------------------------------------------------------------------------

 
 
(ii)           "Release" means releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping;


(iii)           "Notice" means any summons, citation, directive, order, claim,
litigation, investigation, proceeding, judgment, letter, submission or other
communication, written or oral, actual or threatened, from the New Jersey
Department of Environmental Protection ("DEP"), the United States Environmental
Protection Agency ("EPA"), any other Federal, State or Local agency or authority
or any other entity or any individual, concerning any act or omission resulting
or which may result in the Release of Hazardous Substances into the waters or
onto the lands of the State of New Jersey or into waters outside the
jurisdiction of the State of New Jersey or into the "environment" as such terms
are defined in CERCLA, or otherwise related to any Environmental Law or Tenant's
obligations pursuant to this Section 22.  "Notice" shall include the imposition
of any liens of any real or personal property or revenues of Tenant including,
but not limited to, Tenant's interest in the Premises or any of Tenant's
property located thereon, pursuant to or resulting from the violation of any
Environmental Law, or any other governmental actions, orders or permits or any
knowledge after due inquiry and investigation of any facts which could give rise
to any of the above.


(b)           To the extent that Tenant may be permitted under applicable law to
use the Premises and/or the Project for the generating, manufacturing, refining,
transporting, treating, storing, handling, disposing, transferring or processing
of Hazardous Substances, Tenant shall ensure that said use shall be conducted at
all times strictly in accordance with applicable Environmental Law.  Tenant
shall not cause nor permit as a result of any intentional or unintentional act
or omission, a Release of Hazardous Substances.  If any intentional or
unintentional act or omission results in any actual or alleged Release of
Hazardous Substances, Tenant promptly shall conduct necessary sampling and
cleanup and remediate such Release in accordance with applicable Environmental
Laws.


(c)           Tenant shall not operate any business at the Premises which shall
be subject to ISRA.  Tenant hereby represents that its Standard Industrial
Classification (herein "SIC") Number is the SIC Number set forth in Section 1.19
above as determined by reference to the SIC Manual and its operations shall
consist of the Use described in Section 1.5.  Notwithstanding any provision of
ISRA to the contrary, if the Tenant's operations become subject to ISRA, Tenant,
at Tenant's own expense, shall do whatever is necessary to comply with ISRA
whenever an obligation to do so arises.  If requested to do so by Landlord, but
no more often than once per year, Tenant shall obtain a report from a qualified
environmental consulting firm confirming that ISRA does not apply to Tenant's
operations.  At no expense to Landlord, Tenant promptly shall provide all
information requested by Landlord regarding or in furtherance of ISRA
compliance.  Tenant shall sign any affidavit concerning compliance with
Environmental Laws submitted by Landlord which is true, accurate and complete;
if an affidavit is not true, accurate and complete, Tenant shall provide the
necessary information to make it true, accurate or complete and then shall sign
same.


(d)           Tenant promptly shall furnish Landlord with true copies of any
Notices of any nature made by Tenant to, or received by Tenant from DEP, EPA, or
any local, state or federal authority.


(e)           Notwithstanding anything in this Lease to the contrary, and
without limiting any other provisions of this Section 22, Tenant, at its sole
cost and expense, shall observe, comply and fulfill all of the terms and
provisions of all applicable Environmental Laws, as the same may be amended from
time to time, as they relate to Tenant's use and occupancy of the Premises
during the term of this Lease.


Without limiting the foregoing, Tenant agrees:


(i)           That it shall not do or omit to do nor suffer the commission or
omission of any act, the commission or omission of which is prohibited by or may
result in liability pursuant to any Environmental Law, including without
limitation, the Release of Hazardous Substances;


                                                (ii)           Whenever the
provisions of any Environmental Law requires the "owner or operator" of the
Premises to do any act, Tenant on behalf of Tenant and/or Landlord, as the case
may be, shall do such act at its sole cost and expense, including the making of
all submissions and the providing of all information, it being the intention of
the parties hereto that Landlord shall be free of all expenses and obligations
arising from or in connection with compliance with Environmental Laws relating
to the Premises and that Tenant shall fulfill all such obligations and pay all
such expenses.


(f)           In the event there shall be filed a lien against the Premises
and/or the Project arising out of a claim(s) by DEP pursuant to the provisions
of the Spill Act or by EPA pursuant to the provisions of CERCLA, Tenant
immediately either shall: 1) pay the claim and remove the lien from the Premises
and/or the Project; or, ii) furnish a bond, cash receipt or other security
satisfactory to Landlord sufficient to discharge the claim out of which the lien
arises.


(g)           (i)           Tenant promptly shall provide Landlord with all
documentation and correspondence provided to DEP pursuant to the Worker and
Community Right to Know Act, N.J.S.A. 34:5A-1 et seq., and all rules,
regulations, orders, directives and opinions promulgated thereunder.

 
-23-

--------------------------------------------------------------------------------

 
 
(ii)           Tenant promptly shall supply Landlord all reports and notices
made by Tenant pursuant to the Hazardous Substance Discharge Reports and Notices
Act, N.J.S.A. 13:1K-15, et seq. and all rules, regulations, orders, directives
and opinions promulgated thereunder.


(iii)           Tenant promptly shall provide Landlord with a copy of all
permits obtained pursuant to any Environmental Law.


(h)           Tenant acknowledges that for Landlord to comply with the
requirements of Environmental Laws, Landlord from time to time, may have to
enter the Premises.  Landlord and/or its agents shall have an irrevocable
license and right to enter the Premises for such purposes.  All such entry by
Landlord and/or its agents shall be upon reasonable notice to Tenant.


(i)           Tenant agrees to cooperate with Landlord to provide any
information necessary to Landlord in order to effect compliance with any
Environmental Law and to execute any documents requested by Landlord in
connection with compliance with any Environmental Law.


(j)           Tenant shall cooperate fully in allowing, from time to time, such
examinations, tests, inspections and reviews of the Premises as Landlord, in its
sole and absolute discretion, shall determine to be advisable in order to
evaluate any potential environmental problems or Tenant's compliance with
Environmental Laws. Landlord and Landlord's employees, agent, contractors and
lenders shall have the right to enter the Premises at any time in the case of an
emergency, and otherwise at reasonable times, for the purpose of inspecting the
condition of the Premises and for verifying compliance by Tenant with this
Section 22.  Landlord shall have the right to employ experts and/or consultants
in connection with its examination of the Premises and with respect to the
installation, operation, use, monitoring, maintenance, or removal of any
Hazardous Materials on or from the Premises.  The costs and expenses of any such
inspections shall be paid by the party requesting same, unless a contamination,
caused or materially contributed to by Tenant, is found to exist or be imminent,
or unless the inspection is requested or ordered by governmental authority as
the result of any such existing or imminent violation or contamination, in which
case, Tenant shall upon request reimburse Landlord for the cost and expenses of
such inspection.


(k)           Tenant shall indemnify, defend and hold Landlord harmless from any
and all fines, suits, procedures, claims, liabilities, costs and actions of any
kind, including counsel fees (including those incurred to enforce this indemnity
or for any other purpose) arising out of or in any way related to (1) any spills
or discharges of Hazardous Substances at the Premises and/or Project for which
Tenant is responsible pursuant to this Lease or (2) Tenant's failure to comply
with the provisions of this Lease.  Tenant's obligations and liabilities
pursuant to this Lease shall continue for so long as Landlord remains
responsible or liable under Environmental Laws or otherwise for any spills or
discharges of Hazardous Substances and/or for any violations of Environmental
Laws which occur during Tenant's possession of the Premises.  Tenant's failure
to abide by the terms of this Section shall be enforceable by injunction.


(l)           Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be responsible for complying with any Environmental Law in
connection with any spill or Release of Hazardous Substances which shall have
occurred prior to the Commencement Date of this Lease.


(m)           In the event Tenant shall fail to comply in full with this
Section, Landlord, at its option, may perform any and all of Tenant's
obligations as aforesaid, and all costs and expenses so incurred by Landlord
shall be deemed a claim against Tenant as Additional Rent payable on demand.


(n)           In no event shall Landlord be liable or responsible to Tenant or
anyone claiming through or under Tenant for the failure of any other tenant or
other person to comply with any Environmental Law and Tenant shall not be
excused from the performance of any obligation hereunder due to such failure.


(o)           The provisions of this Section 22 shall survive the expiration or
earlier termination of this Lease, regardless of the reason for such termination
and compliance with the provisions of this Section 22 may require Tenant to
expend funds or perform acts after the expiration or termination of this
Lease.  Tenant agrees to expend such funds and/or perform such acts and shall
not be excused therefrom notwithstanding any expiration or termination of this
Lease, it being agreed and acknowledged that Landlord would not have entered
into this Lease but for the provisions of this Section 22.


23.           Medical Waste Disposal.   If Tenant produces medical waste,
Landlord may, at its option, provide medical waste disposal services to Tenant.
If Landlord elects to provide such services, Landlord may require Tenant to use
said services.  Landlord, at its option, may bill Tenant directly for such
services, which amounts shall then constitute additional rent hereunder, or
Landlord may include the cost of providing such services in Operating
Expenses.  Tenant waives its right to the fullest extent allowed by law to
assert any claim against Landlord in connection with the negligent provision of
medical waste disposal services by Landlord.  In the event Landlord is unable or
chooses not to provide such disposal services to Tenant, Tenant shall arrange
for the disposal of its medical waste and such disposal shall be done in
compliance with all applicable laws.  Tenant hereby agrees to indemnify, defend
and hold harmless Landlord against any cost, loss, liability, action, suit or
expense (including attorneys' fees) arising out of or relating to the existence
of or the disposal of medical waste produced by Tenant at the Premises.

 
-24-

--------------------------------------------------------------------------------

 
 
24.           Tenant Improvements.  Tenant acknowledges and agrees that Landlord
shall not be obligated to construct any tenant improvements on behalf of Tenant
unless a work letter agreement (the "Work Letter") is attached to this Lease as
Schedule 1.  If a space plan is attached to the Work Letter, the space plan
shall not be effective unless separately initialed by Landlord.  Except as set
forth in a Work Letter, it is specifically understood and agreed that Landlord
has no obligation and has made no promises to alter, remodel, improve, renovate,
repair or decorate the Premises, the Project, or any part thereof, or to provide
any allowance for such purposes, and that no representations respecting the
condition of the Premises or the Project have been made by Landlord to Tenant.


See Addendum Paragraph 3


25.           Subordination.


25.1           Effect of Subordination.  This Lease, and any Option (as defined
in Section 26 below) granted hereby shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation or security now or hereafter
placed upon the Project and to any and all advances made on the security thereof
and to all renewals, modifications, consolidations, replacements and extensions
thereof.  Notwithstanding such subordination, Tenant's right to quiet possession
of the Premises shall not be disturbed if Tenant is not in default and so long
as Tenant shall pay the rent and observe and perform all of the provisions of
this Lease, unless this Lease is otherwise terminated pursuant to its terms.  In
the event of a foreclosure of any such mortgage or the termination of this
Lease, Tenant will, upon request of any person or party succeeding to the
interest of Landlord as a result of such foreclosure or termination,
automatically become the Tenant of such successor in interest without change in
the terms or other provisions of this Lease.  Upon request by Landlord's
mortgagee or such successor in interest, Tenant shall execute and deliver, on
terms and conditions reasonably acceptable to the parties, an instrument or
instruments confirming the attornment herein provided for.  If any mortgagee,
trustee or ground lessor shall elect to have this Lease and any Options granted
hereby prior to the lien of its mortgage, deed of trust or ground lease, and
shall give written notice thereof to Tenant, this Lease and such Options shall
be deemed prior to such mortgage, deed of trust or ground lease, whether this
Lease or such Options are dated prior or subsequent to the date of said
mortgage, deed of trust or ground lease or the date of recording thereof.  In
the event of the foreclosure of a security device, the new owner shall not (a)
be liable for any act or omission of any prior landlord or with respect to
events occurring prior to its acquisition of title, (b) be liable for the breach
of this Lease by any prior landlord, (c) be subject to any offsets or defenses
which Tenant may have against the prior landlord or (d) be liable to Tenant for
the return of its Security Deposit.


25.2           Execution of Documents.  Tenant agrees to execute and acknowledge
any documents required to effectuate an attornment, a subordination, or to make
this Lease or any Option granted herein prior to the lien of any mortgage, deed
of trust or ground lease, as the case may be.  Tenant's failure to execute such
documents within ten (10) days after written demand shall constitute a material
default by Tenant hereunder or, at Landlord's option, Landlord shall have the
right to execute such documents on behalf of Tenant as Tenant's
attorney-in-fact.  Tenant does hereby make, constitute and irrevocably appoint
Landlord as Tenant's attorney-in-fact and in Tenant's name, place and stead, to
execute such documents in accordance with this Section 25.2, said appointment to
be a power during the Term of this Lease coupled with an interest and
irrevocable.


26.           Options.


26.1           Definition.  As used in this Lease, the word "Option" has the
following meaning: (1) the right or option to extend the Term of this Lease or
to renew this Lease, and (2) the option or right of first refusal to lease the
Premises or the right of first offer to lease the Premises or the right of first
refusal to lease other space within the Project or the right of first offer to
lease other space within the Project.  Any Option granted to Tenant by Landlord
must be evidenced by a written option agreement attached to this Lease as a
rider or addendum or said option shall be of no force or effect.


26.2           Options Personal.  Each Option granted to Tenant in this Lease,
if any, is personal to the original Tenant and may be exercised only by the
original Tenant while occupying the entire Premises and may not be exercised or
be assigned, voluntarily or involuntarily, by or to any person or entity other
than Tenant, including, without limitation, any permitted transferee as defined
in Section 12.  The Options, if any, herein granted to Tenant are not assignable
separate and apart from this Lease, nor may any Option be separated from this
Lease in any manner, either by reservation or otherwise.  If at any time an
Option is exercisable by Tenant, the Lease has been assigned, or a sublease
exists as to any portion of the Premises, the Option shall be deemed null and
void and neither Tenant nor any assignee or subtenant shall have the right to
exercise the Option.
 
26.3           Multiple Options.
 
In the event that Tenant has multiple Options to extend or renew this Lease a
later Option cannot be exercised unless the prior Option to extend or renew this
Lease has been so exercised.


26.4           Effect of Default on Options.
Tenant shall have no right to exercise an Option (i) during the time commencing
from the date Landlord gives to Tenant a notice of default pursuant to Section
13.1 and continuing until the noncompliance alleged in said notice of default is
cured, or (ii) if Tenant is in default of any of the terms, covenants or
conditions of this Lease.  The period of time within which an Option may be
exercised shall not be extended or enlarged by reason of Tenant's inability to
exercise an Option because of the provisions of this Section 26.4.

 
-25-

--------------------------------------------------------------------------------

 
 
26.5           Limitations on Options.
Notwithstanding anything to the contrary contained in any rider or addendum to
this Lease, any options, rights of first refusal or rights of first offer
granted hereunder shall be subject and secondary to Landlord's right to first
offer and lease any such space to any tenant who is then occupying or leasing
such space at the time the space becomes available for leasing and shall be
subject and subordinated to any other options, rights of first refusal or rights
of first offer previously given to any other person or entity.


26.6           Notice of Exercise of Option.  Notwithstanding anything to the
contrary contained in Section 40, Tenant may only exercise an option by
delivering its written notice of exercise to Landlord by certified mail, return
receipt and date of delivery requested.  It shall be Tenant’s obligation to
prove that such notice was so sent in a timely manner and was delivered to
Landlord by the U.S. Postal Service.


See Addendum Paragraph 4


27.           Landlord Reservations.  Landlord shall have the right: (a) to
change the name and address of the Project or Building upon not less than ninety
(90) days prior written notice; (b) to, at Tenant's expense, provide and install
Building standard graphics on or near the door of the Premises and such portions
of the Common Areas as Landlord shall determine, in Landlord's sole discretion;
(c) to permit any tenant the exclusive right to conduct any business as long as
such exclusive right does not conflict with any rights expressly given herein;
and (d) to place signs, notices or displays upon the roof, interior, exterior or
Common Areas of the Project.  Tenant shall not use a representation
(photographic or otherwise) of the Building or the Project or their name(s) in
connection with Tenant's business or suffer or permit anyone, except in an
emergency, to go upon the roof of the Building.  Landlord reserves the right to
use the exterior walls of the Premises, and the area beneath, adjacent to and
above the Premises together with the right to install, use, maintain and replace
equipment, machinery, pipes, conduits and wiring through the Premises, which
serve other parts of the Project provided that Landlord's use does not
unreasonably interfere with Tenant's use of the Premises.


28.           Changes to Project.  Landlord shall have the right, in Landlord's
sole discretion, from time to time, to make changes to the size, shape,
location, number and extent of the improvements comprising the Project
(hereinafter referred to as "Changes") including, but not limited to, the
Project interior and exterior, the Common Areas, elevators, escalators,
restrooms, HVAC, electrical systems, communication systems, fire protection and
detection systems, plumbing systems, security systems, parking control systems,
driveways, entrances, parking spaces, parking areas and landscaped areas.  In
connection with the Changes, Landlord may, among other things, erect scaffolding
or other necessary structures at the Project, limit or eliminate access to
portions of the Project, including portions of the Common Areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building.  Tenant hereby agrees that such Changes and Landlord's actions in
connection with such Changes shall in no way constitute a constructive eviction
of Tenant or entitle Tenant to any abatement of rent.  Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant's business arising from the Changes, nor
shall Tenant be entitled to any compensation or damages from Landlord for any
inconvenience or annoyance occasioned by such Changes or Landlord's actions in
connection with such Changes.


29.           Substitution of Other Premises.  Landlord shall have the right at
any time to move Tenant to any other leasable space in the Project provided that
said space shall be approximately the same size as the Premises and that
Landlord shall pay the cost of moving Tenant's furniture and equipment to the
new space.  The new space shall include tenant improvements that are
substantially equivalent to the tenant improvements contained in the Premises,
and the cost of any required tenant improvements shall be paid by Landlord.  If
Landlord elects to relocate Tenant, Landlord shall give Tenant written notice of
its election and Tenant shall have thirty (30) days thereafter to agree to be
relocated in accordance with the terms and conditions of this Section 29 or to
elect to terminate this Lease; provided, however, Tenant shall have no right to
terminate this Lease pursuant to this Section 29 (and Tenant shall be deemed to
have accepted such new space) unless the new space is ninety-four percent (94%)
or less than the original Premises.  If Tenant elects to terminate this Lease
within said thirty (30) day period or fails to respond to Landlord's notice
within said thirty (30) day period, this Lease shall then terminate on the date
which is sixty (60) days after the date Landlord gave Tenant its written notice
electing to relocate Tenant.  Landlord shall have no liability to Tenant as a
result of Tenant's election to terminate this Lease.  Prior to said termination,
Landlord and Tenant shall perform all of their obligations under this Lease.  If
Tenant elects to be relocated, Landlord shall deliver substitute space to Tenant
not more than one hundred eighty (180) days after (a) Tenant agrees to be
relocated and (b) approves plans for the construction of required tenant
improvements at the new space, if any.  Tenant shall not unreasonably withhold
or delay its approval of any plans for the construction of tenant
improvements.  Landlord shall give Tenant thirty (30) days' advance notice of
the estimated move in date.  Prior to the date that Tenant is moved to the new
space, Tenant shall remain in the Premises and shall continue to perform all of
its obligations under this Lease.  After Tenant moves into the new space, this
Lease shall remain in full force and effect and be deemed applicable to such new
space, except as to Base Rent, Tenant's Share of Operating Expense increases,
Tenant’s Share of Real Property Tax increases and the number of parking spaces
Tenant shall be entitled to use, all of which shall be adjusted based on the
relationship between the number of rentable square feet in the original Premises
and the number of rentable square feet in the substituted space.  Upon Tenant's
election to be relocated, Landlord and Tenant shall amend this Lease to provide
for the relocation of the Premises.

 
-26-

--------------------------------------------------------------------------------

 
 
30.           Holding Over.  If Tenant remains in possession of the Premises or
any part thereof after the expiration or earlier termination of the term hereof
with Landlord's consent, such occupancy shall be a tenancy from month to month
upon all the terms and conditions of this Lease pertaining to the obligations of
Tenant, except that the Base Rent payable shall be the greater of (a) two
hundred percent (200%) of the Base Rent and Additional Rent payable immediately
preceding the termination date of this Lease or (b) one hundred twenty-five
percent (125%) of the fair market base rent for the Premises as of the date
Tenant holds over, and all Options, if any, shall be deemed terminated and be of
no further effect.  If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Term hereof without Landlord's consent,
Tenant shall, at Landlord's option, be treated as a tenant at sufferance or a
trespasser.  Nothing contained herein shall be construed to constitute
Landlord's consent to Tenant holding over at the expiration or earlier
termination of the Lease Term.  Tenant hereby agrees to indemnify, hold harmless
and defend Landlord from any cost, loss, claim or liability (including
attorneys' fees) Landlord may incur as a result of Tenant's failure to surrender
possession of the Premises to Landlord upon the termination of this Lease.


31.           Landlord's Access.


31.1           Access.  Landlord and Landlord's agents and employees shall have
the right to enter the Premises at reasonable times for the purpose of
inspecting the Premises, performing any services required of Landlord, showing
the Premises to prospective purchasers, lenders, or tenants, undertaking safety
measures and making alterations, repairs, improvements or additions to the
Premises or to the Project.  In the event of an emergency, Landlord may gain
access to the Premises by any reasonable means, and Landlord shall not be liable
to Tenant for damage to the Premises or to Tenant's property resulting from such
access.  Landlord may at any time place on or about the Building for sale or for
lease signs and Landlord may at any time during the last one hundred twenty
(120) days of the Term hereof place on or about the Premises for lease signs.


31.2           Keys.  Landlord shall have the right to retain keys to the
Premises and to unlock all doors at the Premises, and in the case of emergency
to enter the Premises by any reasonably appropriate means, and any such entry
shall not be deemed a forcible or unlawful entry or detainer of the Premises or
an eviction.  Tenant waives any claims for damages or injuries or interference
with Tenant's property or business in connection therewith.  Tenant shall
provide Landlord with one key for each lock in the Premises.


32.           Security Measures.  Tenant hereby acknowledges that Landlord shall
have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project, and Landlord shall have
no liability to Tenant due to its failure to provide such services.  Tenant
assumes all responsibility for the protection of Tenant, its agents, employees,
contractors and invitees and the property of Tenant and of Tenant's agents,
employees, contractors and invitees from acts of third parties.  Nothing herein
contained shall prevent Landlord, at Landlord's sole option, from implementing
security measures for the Project or any part thereof, in which event Tenant
shall participate in such security measures and the cost thereof shall be
included within the definition of Operating Expenses, and Landlord shall have no
liability to Tenant and its agents, employees, contractors and invitees arising
out of Landlord’s negligent provision of security measures.  Landlord shall have
the right, but not the obligation, to require all persons entering or leaving
the Project to identify themselves to a security guard and to reasonably
establish that such person should be permitted access to the Project.


33.           Easements.  Landlord reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Tenant.  Tenant shall sign any of the aforementioned documents within ten (10)
days after Landlord's request and Tenant's failure to do so shall constitute a
material default by Tenant.  The obstruction of Tenant's view, air, or light by
any structure erected in the vicinity of the Project, whether by Landlord or
third parties, shall in no way affect this Lease or impose any liability upon
Landlord.


34.           Transportation Management.  Tenant shall fully comply with all
present or future programs implemented or required by any governmental or
quasi-governmental entity or Landlord to manage parking, transportation, air
pollution, or traffic in and around the Project or the metropolitan area in
which the Project is located.


35.           Severability.  The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction shall in no way affect the
validity of any other provision hereof.


36.           Time of Essence.  Time is of the essence with respect to each of
the obligations to be performed by Tenant under this Lease.


37.           Definition of Rent.  All monetary obligations of Tenant to
Landlord under the terms of this Lease, including, but not limited to, Base
Rent, Tenant's Share of Operating Expenses, parking charges and charges for
after-hours HVAC shall be deemed to be rent.

 
-27-

--------------------------------------------------------------------------------

 
 
38.           Incorporation of Prior Agreements.  This Lease and the attachments
listed in Section 1.16 contain all agreements of the parties with respect to the
lease of the Premises and any other matter mentioned herein.  No prior or
contemporaneous agreement or understanding pertaining to any such matter shall
be effective.  Except as otherwise stated in this Lease, Tenant hereby
acknowledges that no real estate broker nor Landlord or any employee or agents
of any of said persons has made any oral or written warranties or
representations to Tenant concerning the condition or use by Tenant of the
Premises or the Project or concerning any other matter addressed by this Lease.


39.            Amendments.  This Lease may be modified in writing only, signed
by the parties in interest at the time of the modification.


40.           Notices.  Subject to the requirements of Section 26.6 of this
Lease, all notices required or permitted by this Lease shall be in writing and
may be delivered (a) in person (by hand, by messenger or by courier service),
(b) by U.S. Postal Service regular mail, (c) by U.S. Postal Service certified
mail, return receipt requested, (d) by U.S. Postal Service Express Mail, Federal
Express or other overnight courier, or (e) by facsimile transmission, and shall
be deemed sufficiently given if served in a manner specified in this Section
40.  Any notice permitted or required hereunder, and any notice to pay rent or
quit or similar notice, shall be deemed personally delivered to Tenant on the
date the notice is personally delivered to any employee of Tenant at the
Premises.  The addresses set forth in Section 1.17 of this Lease shall be the
address of each party for notice purposes.  Landlord or Tenant may by written
notice to the other specify a different address for notices purposes, except
that upon Tenant's taking possession of the Premises, the Premises shall
constitute Tenant's address for the purpose of mailing or delivering notices to
Tenant.  A copy of all notices required or permitted to be given to Landlord
hereunder shall be concurrently transmitted to such party or parties at such
addresses as Landlord may from time to time hereinafter designate by written
notice to Tenant.  Any notice sent by regular mail or by certified mail, return
receipt requested, shall be deemed given three (3) days after deposited with the
U.S. Postal Service.  Notices delivered by U.S. Express Mail, Federal Express or
other courier shall be deemed given on the date delivered by the carrier to the
appropriate party's address for notice purposes.  If any notice is transmitted
by facsimile transmission, the notice shall be deemed delivered upon telephone
confirmation of receipt of the transmission thereof at the appropriate party's
address for notice purposes.  A copy of all notices delivered to a party by
facsimile transmission shall also be mailed to the party on the date the
facsimile transmission is completed.  If notice is received on Saturday, Sunday
or a legal holiday, it shall be deemed received on the next business
day.  Nothing contained herein shall be construed to limit Landlord's right to
serve any notice to pay rent or quit or similar notice by any method permitted
by applicable law, and any such notice shall be effective if served in
accordance with any method permitted by applicable law whether or not the
requirements of this Section have been met.


41.           Waivers.  No waiver by Landlord of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by
Tenant of the same or any other provision.  Landlord's consent to, or approval
of, any act shall not be deemed to render unnecessary the obtaining of
Landlord's consent to or approval of any subsequent act by Tenant.  The
acceptance of rent hereunder by Landlord shall not be a waiver of any preceding
breach by Tenant of any provision hereof, other than the failure of Tenant to
pay the particular rent so accepted, regardless of Landlord's knowledge of such
preceding breach at the time of acceptance of such rent.  No acceptance by
Landlord of partial payment of any sum due from Tenant shall be deemed a waiver
by Landlord of its right to receive the full amount due, nor shall any
endorsement or statement on any check or accompanying letter from Tenant be
deemed an accord and satisfaction.  Tenant hereby waives for Tenant and all
those claiming under Tenant all rights now or hereafter existing to redeem by
order or judgment of any court or by legal process or writ, Tenant's right of
occupancy of the Premises after any termination of this Lease.


42.           Covenants.  This Lease shall be construed as though the covenants
contained herein are independent and not dependent and Tenant hereby waives the
benefit of any statute to the contrary.  All provisions of this Lease to be
observed or performed by Tenant are both covenants and conditions.


43.           Binding Effect; Choice of Law.  Subject to any provision hereof
restricting assignment or subletting by Tenant, this Lease shall bind the
parties, their heirs, personal representatives, successors and assigns.  This
Lease shall be governed by the laws of the state in which the Project is located
and any litigation concerning this Lease between the parties hereto shall be
initiated in the county in which the Project is located.


44.            Attorneys' Fees.  If Landlord or Tenant brings an action to
enforce the terms hereof or declare rights hereunder, the prevailing party in
any such action, or appeal thereon, shall be entitled to its reasonable
attorneys' fees and court costs to be paid by the losing party as fixed by the
court in the same or separate suit, and whether or not such action is pursued to
decision or judgment.  The attorneys' fee award shall not be computed in
accordance with any court fee schedule, but shall be such as to fully reimburse
all attorneys' fees and court costs reasonably incurred in good faith. Landlord
shall be entitled to reasonable attorneys' fees and all other costs and expenses
incurred in the preparation and service of notices of default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such default. Landlord and Tenant agree that attorneys’ fees
incurred with respect to defaults and bankruptcy are actual pecuniary losses
within the meaning of Section 365(b)(1)(B) of the Bankruptcy Code or any
successor statute.

 
-28-

--------------------------------------------------------------------------------

 
 
45.           Auctions.  Tenant shall not conduct, nor permit to be conducted,
either voluntarily or involuntarily, any auction upon the Premises or the Common
Areas.  The holding of any auction on the Premises or Common Areas in violation
of this Section 45 shall constitute a material default hereunder.


46.           Signs.  Tenant shall not place any sign upon the Premises
(including on the inside or the outside of the doors or windows of the Premises)
or the Project without Landlord's prior written consent, which may be given or
withheld in Landlord's sole discretion.  Landlord shall have the right to place
any sign it deems appropriate on any portion of the Project except the interior
of the Premises.  Any sign Landlord permits Tenant to place upon the Premises
shall be maintained by Tenant, at Tenant's sole expense.  If Landlord permits
Tenant to include its name in the Building's directory, the cost of placing
Tenant's name in the directory and the cost of any subsequent modifications
thereto shall be paid by Tenant, at Tenant's sole expense.


See Addendum Paragraph 5


47.           Merger.  The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, or a termination by Landlord, shall not result
in the merger of Landlord's and Tenant's estates, and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.


48.           Quiet Possession.  Provided Tenant is not in default hereunder,
Tenant shall have quiet possession of the Premises for the entire term hereof
subject to all of the provisions of this Lease and the rights of any lender.


49.           Authority.  If Tenant is a corporation, trust, or general or
limited partnership, Tenant, and each individual executing this Lease on behalf
of such entity, represents and warrants that such individual is duly authorized
to execute and deliver this Lease on behalf of said entity, that said entity is
duly authorized to enter into this Lease, and that this Lease is enforceable
against said entity in accordance with its terms.  If Tenant is a corporation,
trust or partnership, Tenant shall deliver to Landlord upon demand evidence of
such authority satisfactory to Landlord.


50.           Conflict.  Except as otherwise provided herein to the contrary,
any conflict between the printed provisions, Exhibits, Addenda or Riders of this
Lease and the typewritten or handwritten provisions, if any, shall be controlled
by the typewritten or handwritten provisions.


51.           Multiple Parties.  If more than one person or entity is named as
Tenant herein, the obligations of Tenant shall be the joint and several
responsibility of all persons or entities named herein as Tenant.  Service of a
notice in accordance with Section 40 on one Tenant shall be deemed service of
notice on all Tenants.


52.           Interpretation.  This Lease shall be interpreted as if it was
prepared by both parties and ambiguities shall not be resolved in favor of
Tenant because all or a portion of this Lease was prepared by Landlord.  The
captions contained in this Lease are for convenience only and shall not be
deemed to limit or alter the meaning of this Lease.  As used in this Lease the
words tenant and landlord include the plural as well as the singular. Words used
in the neuter gender include the masculine and feminine gender.


53.           Prohibition Against Recording.  Neither this Lease, nor any
memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.  Landlord shall have the right to record a memorandum of
this Lease, and Tenant shall execute, acknowledge and deliver to Landlord for
recording any memorandum prepared by Landlord.


54.           Relationship of Parties.  Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint -venture or any
association between Landlord and Tenant.


55.           Rules and Regulations.  Tenant agrees to abide by and conform to
the Rules and to cause its employees, suppliers, customers and invitees to so
abide and conform.  Landlord shall have the right, from time to time, to modify,
amend and enforce the Rules.  Landlord shall not be responsible to Tenant for
the failure of other persons including, but not limited to, other tenants, their
agents, employees and invitees to comply with the Rules.


56.           Right to Lease.  Landlord reserves the absolute right to effect
such other tenancies in the Project as Landlord in its sole discretion shall
determine, and Tenant is not relying on any representation that any specific
tenant or number of tenants will occupy the Project.

 
-29-

--------------------------------------------------------------------------------

 
 
57.           Security Interest.  In consideration of the covenants and
agreements contained herein, and as a material consideration to Landlord for
entering into this Lease, Tenant hereby unconditionally grants to Landlord a
continuing security interest in and to all money and property of any kind or
description, including, without limitation, any personal property left by Tenant
at the Premises, the security deposit, if any, and any advance rent payment or
other deposit, now in or hereafter delivered to or coming into the possession,
custody or control of Landlord, by or for the account of Tenant, in any manner
and for any purpose, together with any increase in profits or proceeds from such
property.  The security interest granted to Landlord hereunder secures payment
and performance of all obligations of Tenant under this Lease now or hereafter
arising or existing, whether direct or indirect, absolute or contingent, or due
or to become due.  In the event of a default under this Lease which is not cured
within the applicable grace period, if any, Landlord is and shall be entitled to
all the rights, powers and remedies granted a secured party under the State of
New Jersey Commercial Code and otherwise available at law or in equity,
including, but not limited to, the right to retain as damages the personal
property, security deposit and other funds held by Landlord, without additional
notice or demand regarding this security interest.  Tenant agrees that it will
execute such other documents or instruments as may be reasonably necessary to
carry out and effectuate the purpose and terms of this Section, or as otherwise
reasonably requested by Landlord, including without limitation, execution of a
UCC-1 financing statement.  Landlord's rights under this Section are in addition
to Landlord's rights under Sections 5 and 13.
 
58.           Security for Performance of Tenant's Obligations.  Notwithstanding
any security deposit held by Landlord pursuant to Section 5 and any security
interest held by Landlord pursuant to Section 57, Tenant hereby agrees that in
the event of a default by Tenant, Landlord shall be entitled to seek and obtain
a writ of attachment and/or a temporary protective order and Tenant hereby
waives any rights or defenses to contest such a writ of attachment and/or
temporary protective order on the basis of the State of New Jersey Code of Civil
Procedure or any other related statute or rule.


59.           Financial Statements.  From time to time, at Landlord's request,
Tenant shall cause the following financial information to be delivered to
Landlord, at Tenant's sole cost and expense, upon not less than ten (10) days'
advance written notice from Landlord:  (a) a current financial statement for
Tenant and Tenant's financial statements for the previous two accounting years,
(b) a current financial statement for any guarantor(s) of this Lease and the
guarantor's financial statements for the previous two accounting years and (c)
such other financial information pertaining to Tenant or any guarantor as
Landlord or any lender or purchaser of Landlord may reasonably request.  All
financial statements shall be prepared in accordance with generally accepted
accounting principles consistently applied and, if such is the normal practice
of Tenant, shall be audited by an independent certified public accountant.


60.           Confidentiality. Tenant acknowledges and agrees that the terms of
this Lease are confidential and constitute propriety information of
Landlord.  Disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate other leases with respect to the Project and may impair
Landlord's relationship with other tenants of the Project.  Tenant agrees that
it and its partners, officers, directors, employees, brokers, and attorneys, if
any, shall not disclose the terms and conditions of this Lease to any other
person or entity without the prior written consent of Landlord which may be
given or withheld by Landlord, in Landlord's sole discretion.


61.           Rule Against Perpetuities.  Notwithstanding anything to the
contrary contained in this Lease, if the Term of the Lease has not commenced
within twenty-one (21) years after the date of this Lease, this Lease shall
automatically terminate on the twenty-first (21st) anniversary of such
date.  The sole purpose of this provision is to avoid any interpretation of this
Lease as a violation of the Rule Against Perpetuities, or any other rule of law
or equity concerning restraints on alienation.


62.           Attachments.  The items listed in Section 1.16 are a part of this
Lease and are incorporated herein by this reference.
 
See Addendum Paragraph 6


63.
OFAC Certification.



63.1.           Tenant certifies that:  (i) It is not acting, directly or
indirectly, for or on behalf of any person, group, entity, or nation named by
any Executive Order or the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person,” or other banned or blocked
person, entity, nation, or transaction pursuant to any law, order, rule, or
regulation that is enforced or administered by the Office of Foreign Assets
Control; and (ii) It is not engaged in this transaction, directly or indirectly
on behalf of, or instigating or facilitating this transaction, directly or
indirectly on behalf of, any such person, group, entity, or nation.


63.2.           Tenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing certification.

 
-30-

--------------------------------------------------------------------------------

 
 
64.           WAIVER OF JURY TRIAL.  LANDLORD AND TENANT HEREBY WAIVE THEIR
RESPECTIVE RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.


65.           Counterpart Copies; Electronic Signatures.  This Lease may be
executed in two or more counterpart copies, each of which shall be deemed to be
an original and all of which counterparts shall have the same force and effect
as if the parties hereto had executed a single copy of this Lease. The parties
acknowledge and agree that notwithstanding any law or presumption to the
contrary, an electronic or telefaxed signature of either party, whether upon
this Lease or any related document shall be deemed valid and binding and
admissible by either party against the other as if same were an original ink
signature. Landlord and Tenant (i) intend to be bound by the signatures on any
document sent by facsimile or electronic mail, (ii) are aware that the other
party will rely on such signatures, and (iii) hereby waive any defenses to the
enforcement of the terms of this Lease based on the foregoing forms of
signature.
 
SIGNATURES ON FOLLOWING PAGE

 
-31-

--------------------------------------------------------------------------------

 
 
LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS
LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO.  THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND
TENANT WITH RESPECT TO THE PREMISES.  TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN
THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION.  PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD'S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES.  THIS LEASE SHALL BECOME BINDING UPON LANDLORD AND TENANT ONLY WHEN
FULLY EXECUTED BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED THIS LEASE TO
TENANT IN THE MANNER SET FORTH IN THIS LEASE.
 
LANDLORD
 
TENANT
THE REALTY ASSOCIATES FUND X, L.P.,
a Delaware limited partnership
 
ECHO THERAPEUTICS, INC.,
a Delaware corporation
By:  Realty Associates Fund X LLC, a Delaware limited liability company, general
partner
By:  TA Realty LLC, a Massachusetts limited liability company, manager
 
By:  /s/ James Knowles
 
                         Regional Director 1/29/15
                    Its:___________________
 
 
By:/s/ Alan W. Schoenbart 
         Alan W. Schoenbart
 
Its: Chief Financial Officer
 
Date of Tenant’s Execution:  1-20-15 
     



 
-32-

--------------------------------------------------------------------------------

 
 
ADDENDUM
 
THIS ADDENDUM (the "Addendum") is attached to the Lease dated as of January 20,
2015, by and between THE REALTY ASSOCIATES FUND X, L.P., a Delaware limited
partnership ("Landlord") and ECHO THERAPEUTICS, INC., a Delaware corporation
("Tenant") and incorporated herein by reference thereto. To the extent that
there are any conflicts between the provisions of the Lease and the provisions
of this Addendum, the provisions of this Addendum shall supersede the
conflicting provisions of the Lease.
 
1.           Base Rent Abatement. Notwithstanding anything to the contrary
contained in this Lease, Landlord hereby agrees to conditionally waive Base Rent
due with respect to the Premises for the first two (2) full consecutive calendar
months of the Term of the Lease in the amount of Seven Thousand Five Hundred
Ninety Nine and 58/100 Dollars ($7,599.58) per month (the “Base Rent
Abatement”).  No amounts due to Landlord under the Lease other than the Base
Rent Abatement referred to herein shall be conditionally waived, except as may
be expressly provided in another provision of the Lease. Tenant shall be
responsible to pay a prorated portion of the Base Rent due for the period
between the Commencement Date through and including the last day of the calendar
month in which the Commencement Date occurred in the event the Commencement Date
is not the first day of a calendar month.  Nothing contained in this Paragraph
shall be construed to relieve Tenant of the obligation set forth in Section 4 of
the Lease to pay to Landlord the first month's Base Rent concurrently with
Tenant's execution of the Lease, which such amount shall be applied to the Base
Rent due for the third (3rd) full calendar month of the Term.   In the event
Tenant commits a default as defined in Section 13.1 of the Lease, Base Rent
coming due thereafter shall not be waived.  Furthermore more, in the event
Landlord is exercising its right to terminate the Lease as a result of Tenant’s
default beyond the expiration of any applicable notice and cure period, all Base
Rent that Landlord conditionally waived in the past shall be immediately due and
payable by Tenant to Landlord without notice or demand from Landlord.  If the
Lease expires in accordance with its terms, and does not terminate as a result
of a default by Tenant, Landlord agrees to permanently waive the Base Rent it
has conditionally waived.
 
2.  
Security Deposit Letter of Credit.  Section 6 of the Lease is hereby amended by
adding the following at the end of Section 6:

 
a.           The Security Deposit shall be in the form of an irrevocable,
unconditional letter of credit (the "Security Deposit L/C") in the amount set
forth in Section 1.10, as security for Tenant’s full and faithful performance of
Tenant’s obligations hereunder.  The Security Deposit L/C shall be delivered to
Landlord and maintained at Tenant's sole cost and expense.  The Security Deposit
L/C shall be issued by and drawn on a bank reasonably acceptable to Landlord, in
Landlord's sole discretion, and shall name Landlord as Beneficiary. The Security
Deposit L/C shall be substantially in the form attached hereto as Exhibit E. If
the maturity date of the Security Deposit L/C is prior to the one hundred
twentieth (120th) day following the end of the Term of the Lease, Tenant shall
renew the Security Deposit L/C as often as is necessary with the same bank or
financial institution (or a similar bank or financial institution reasonably
acceptable to Landlord) and upon the same terms and conditions, not less than
thirty (30) days prior to the purported expiration date of the Security Deposit
L/C in order that the Security Deposit L/C shall not expire prior to that day
which is one hundred twenty (120) days following the expiration of the Term.  In
the event that Tenant fails to timely renew the Security Deposit L/C as
aforesaid, Landlord shall be entitled to draw against the entire amount of the
Security Deposit L/C. The Security Deposit L/C shall be assignable by Landlord
and upon such assignment to any party assuming in writing the lessor interest in
this Lease, Landlord shall be relieved from all liability to Tenant therefor.
 
b.           Upon the occurrence of any default by Tenant in the payment of Base
Rent or upon the occurrence of the events described in Section 13.1 of the Lease
or in the event that Landlord terminates this Lease in accordance with the terms
hereof following a default by Tenant, Landlord shall have the right to draw the
entire amount of the Security Deposit L/C.  Landlord agrees to copy Tenant on
any notice to the issuing bank requesting a draw against the Security Deposit
L/C.  In the event that Tenant defaults in making any money payment required to
be made by Tenant under the terms of this Lease other than the payment of Base
Rent, then Landlord shall be entitled to draw upon so much of the Security
Deposit L/C as equals the defaulted payment(s), plus any interest or other
charges due thereon in accordance with this Lease, plus an additional
twenty-five percent (25%) of such total. If Landlord elects to make a partial
draw upon the Security Deposit L/C, Tenant shall promptly restore the Security
Deposit L/C to its original amount within ten (10) days after written demand
therefor. Landlord's election to make a partial draw upon the Security Deposit
L/C shall in no event prejudice or waive Landlord's right to terminate this
Lease if permitted under applicable provisions of this Lease, nor shall such
election prejudice or waive any other remedy of Landlord reserved under the
terms of this Lease, including the right to draw the entire amount of the
Security Deposit L/C, if applicable.  The Security Deposit L/C shall be
available for payment against the presentation of a sight draft by the Landlord
together with a certificate from Landlord that Tenant is in default of its
obligations hereunder beyond expiration of any applicable notice and cure
periods and that Landlord is entitled, by the terms of this Lease, to draw upon
the Security Deposit L/C.  The proceeds of the Security Deposit L/C, if drawn by
Landlord pursuant to the terms hereof, shall be held by Landlord in accordance
with the provisions of Section 6 of the Lease and applied to reduce any amount
owed by Tenant to Landlord.  No interest shall be payable for any Security
Deposit L/C proceeds held on account.

 
-33-

--------------------------------------------------------------------------------

 
 
c.           In the event that (1) Landlord draws the full amount of the
Security Deposit L/C as a result of a default by Tenant, (2) this Lease is not
terminated by Landlord as a result of such default, (3) such default is fully
cured by Tenant, and (4) there is no outstanding uncured default by Tenant, then
the balance of the sums drawn (after the payment of any sums related to the
curing of any defaults) shall be applied first to obtain a replacement letter of
credit as security for Tenant's performance hereunder, and the remaining
balance, if any, will be refunded to Tenant. Upon the termination of this Lease
and the payment in full to Landlord of all damages, costs and expenses to which
Landlord is entitled, the balance of any funds drawn from the Security Deposit
L/C after satisfying such obligations in full shall be refunded to Tenant.


d.           To the extent that the Security Deposit L/C is either lost or the
issuing bank will not honor the Security Deposit L/C, Tenant personally
guarantees the proceeds of the Security Deposit L/C and will immediately remit
to Landlord the amount of the Security Deposit in cash to be held in accordance
with this Section 6 of the Lease.
 
e.           Notwithstanding anything to the contrary contained in Section 6 of
the Lease or herein, provided Tenant has not been in default under the Lease
beyond the expiration of any applicable notice and cure period at any time
during the Term of the Lease, Landlord shall permit the Security Deposit L/C to
be amended (at Tenant's sole cost and expense) to reduce the face amount of the
Security Deposit L/C according to the following schedule:
 
Date of Reduction
Reduction Amount
New Face Amount
     1st day of the 20th month of the Term of the Lease
$38,484.00
$38,484.00



In no event shall a reduction to the amount of the Security Deposit L/C be
deemed to have occurred absent a written amendment to the Security Deposit L/C
by the issuing bank.  It shall be Tenant's sole obligation to obtain such
written amendment from the issuing bank at Tenant’s sole cost and expense.  The
remaining Thirty Eight Thousand Four Hundred Eighty Four and No/100 Dollars
($38,484.00) shall be held as the Security Deposit during the Term of the Lease,
including any renewals or extensions thereof.  If Tenant is in default beyond
the expiration of any applicable notice and cure period under the Lease at any
time during the Term of this Lease, then Tenant's right thereafter to reduce the
amount of the Security Deposit L/C set forth in this subparagraph (e) shall no
longer apply and this subparagraph (e) shall become null and void and of no
further force and effect.


3.           Tenant Improvements.


a.           Tenant hereby agrees to accept the Premises in its "as-is"
condition existing on the Commencement Date, subject to the completion by
Landlord of the Improvements described below.


b.           Landlord shall, at its sole cost and expense, using Building
standard materials, methods and finishes, and as more fully shown on the plans
attached hereto as Schedule 1 (the “Plans”) (i) remove the existing galley
kitchen currently located in the center of the Premises; (ii) install double
glass doors at the entry to the Premises off the elevator lobby; (iii) re-paint
the Premises and re-carpet the carpeted portions of the Premises, and (iv) if
reasonably possible, remove the secondary single wood door in what is currently
the smaller unit and seal the wall (it being understood that if required by any
governmental agencies to remain, such wood door shall not be
removed)  (collectively, the "Improvements").  Any improvements other than the
Improvements shall be subject to Landlord's prior written approval and shall be
at Tenant's sole expense.  Tenant's initial occupancy of the Premises shall be
deemed an acknowledgment that the Premises are in good and tenantable order and
that Landlord has provided or constructed all Improvements to be provided or
constructed.


4.
Option to Renew.



a.           Subject to the provisions of Section 26 of the Lease, and provided
that Tenant is not then in default beyond any applicable cure period at the time
of Tenant’s exercise of the Option to renew or at the commencement of the Option
term, Tenant shall have one (1) three (3) year Option to renew this
Lease.  Tenant shall provide to Landlord on a date which is prior to the date
that the Option period would commence (if exercised) by at least two hundred
seventy (270) days and not more than three hundred sixty five (365) days, a
written notice of the exercise of the Option to extend the Lease for the
applicable additional Option term, time being of the essence.  Such notice shall
be given in accordance with Section 40 of the Lease, and subject to Section
26.6.  If notification of the exercise of the Option is not so given and
received, the Option granted hereunder shall automatically expire. Base Rent
applicable to the Premises for the Option term (the “Option Rent”) shall be
equal to the greater of (i) the then escalated Base Rent payable under the Lease
during the period immediately preceding the expiration of the initial Term
(which amount shall escalate annually during the Option period at the same rate
as Base Rent is escalated during the initial Term), and (ii) the Fair Market
Rental (as hereinafter defined). All other terms and conditions of the Lease
shall remain the same, except that after the exercise of the renewal Option,
Tenant shall have no further Options to renew this Lease and Landlord shall have
no obligation to provide any improvements for the Premises or to provide the
Base Rent Abatement during the Option term.

 
-34-

--------------------------------------------------------------------------------

 
 
b.           If Tenant exercises the Option, Landlord shall determine the Option
Rent by using its good faith judgment.  Landlord shall provide Tenant with
written notice of such amount within fifteen (15) days after Tenant exercises
its Option.  Tenant shall have fifteen (15) days ("Tenant's Review Period")
after receipt of Landlord's notice of the new base rent within which to accept
such rental.  In the event Tenant fails to accept in writing such rental
proposal by Landlord, then such proposal shall be deemed rejected and Landlord
and Tenant shall attempt to agree upon such fair market rental, using their best
good faith efforts.  If Landlord and Tenant fail to reach agreement within
fifteen (15) days following Tenant's Review Period ("Outside Agreement Date")
then the parties shall each within ten (10) days following the Outside Agreement
Date appoint a real estate broker who shall be licensed in the State of New
Jersey and who specializes in the field of commercial office space leasing in
the Iselin, New Jersey market, has at least five (5) years of experience and is
recognized within the field as being reputable and ethical.  If one party does
not timely appoint a broker, then the broker appointed by the other party shall
promptly appoint a broker for such party. Such two individuals shall each
determine within ten (10) days after their appointment such Fair Market
Rental.  If such individuals do not agree on Fair Market Rental, then the two
individuals shall, within five (5) days, render separate written reports of
their determinations and together appoint a third similarly qualified individual
having the qualifications described above.  If the two brokers are unable to
agree upon a third broker, the third broker shall be appointed by the President
of the Board of Realtors for Middlesex County, New Jersey.  In the event the
Board of Realtors for Middlesex County, New Jersey is no longer in existence,
the third broker shall be appointed by the President of its successor
organization. If no successor organization is in existence, the third broker
shall be appointed by the Chief Judge of the Circuit Court of Middlesex County,
New Jersey.  The third individual shall within ten (10) days after his or her
appointment make a determination of such Fair Market Rental. The third
individual shall determine which of the determinations of the first two
individuals is closest to his own and the determination that is closest shall be
final and binding upon the parties, and such determination may be enforced in
any court of competent jurisdiction.  Landlord and Tenant shall each bear the
cost of its broker and shall share equally the cost of the third broker.  Upon
determination of the base rent payable pursuant to this Section, the parties
shall promptly execute an amendment to this Lease stating the rent so
determined.
 
c.           The term "Fair Market Rental" shall mean the annual amount per
rentable square foot that a willing, comparable renewal tenant would pay and a
willing, comparable landlord of a similar office building would accept at arm's
length for similar space, giving appropriate consideration to the following
matters: (i) annual rental rates per rentable square foot; (ii) the type of
escalation clauses (including, without limitation, operating expenses, real
estate taxes, and CPI) and the extent of liability under the escalation clauses
(i.e., whether determined on a "net lease" basis or by increases over a
particular base year or base dollar amount); (iii) rent abatement provisions
reflecting free rent and/or no rent during the lease term; (iv) length of lease
term; (v) size and location of premises being leased; and (vi) other generally
applicable terms and conditions of tenancy for similar space; provided, however,
Tenant shall not be entitled to any tenant improvement or refurbishment
allowance recognizing that the absence of such tenant improvement or
refurbishment allowance or other concessions paid for similar space shall be
considered in determining the Fair Market Rental.  The Fair Market Rental may
also designate periodic rental increases, a new Base Year and similar economic
adjustments.  The Fair Market Rental shall be the Fair Market Rental in effect
as of the beginning of the applicable Option period, even though the
determination may be made in advance of that date, and the parties may use
recent trends in rental rates in determining the proper Fair Market Rental as of
the beginning of the applicable Option period.


5.           Signs.  Notwithstanding anything to the contrary contained in
Section 46 of the Lease, Landlord, at Landlord’s expense, shall list Tenant’s
name in the Building main lobby directory. Any changes in the lobby directory
signage following the initial installation by Landlord shall be subject to
Landlord’s prior written approval and at Tenant's sole cost and expense.  Tenant
shall be permitted to install building standard signage on (or adjacent to) the
entrance door to the Premises, at Tenant’s sole expense.  Such suite entry
signage shall be subject to Landlord’s prior written approval.


6.           Temporary Space.  Commencing on the Effective Date (the “Temporary
Space Commencement Date”) until such time as the Improvements are substantially
complete and Landlord has tendered possession of the Premises to Tenant in
accordance with Section 3.4 of the Lease (the “Temporary Space Occupancy
Period”), Tenant shall have the right to occupy that certain space located on
the second floor of the Building and containing approximately Two Thousand Five
Hundred Fifty-Five (2,555) rentable square feet as shown on Exhibit A-1 attached
hereto (the “Temporary Space”). Prior to entering the Temporary Space, Tenant
shall obtain all insurance Tenant is required to obtain by the Lease and shall
provide certificates evidencing said insurance to Landlord.  Tenant's occupancy
of the Temporary Space shall be subject to all of the terms and conditions of
this Lease, except provided, however, that Tenant shall have no obligation to
pay Base Rent or Tenant’s Share of Operating Expense increases or Tenant’s Share
of Real Property Tax increases for the Temporary Space during the Temporary
Space Occupancy Period. Tenant shall, however, be responsible to pay the
Electric Energy Charge in connection with Tenant’s use and occupancy of the
Temporary Space pursuant to Section 11.2 of the Lease as well as any charge for
after-hours HVAC pursuant to Section 11.3 of the Lease. In addition, Tenant
shall reimburse Landlord for Landlord’s costs to provide janitorial services to
the Temporary Space. Tenant shall reimburse Landlord for the Electric Energy
Charge and after-hours HVAC, as applicable, within ten (10) days of receipt of
an invoice form Landlord.  Tenant hereby acknowledges that Tenant's occupancy of
the Temporary Space is on an "as is" basis and in its "as is, where-is"
condition with all faults. Within five (5) business days after Landlord's
delivery of the Premises to Tenant pursuant to terms and conditions of the
Lease, Tenant shall surrender the Temporary Space to Landlord in accordance with
the terms of this Lease.  If Tenant fails to so surrender the Temporary Space to
Landlord, in addition to all sums due for the Premises and until such time as
Tenant surrenders the Temporary Space to Landlord, Tenant shall pay Base Rent
and the Electric Energy Charge at the same rate per rentable square foot in
effect for the Premises for the first full calendar month of the Term (which
such amount shall not be reduced by any abated rent, conditionally waived rent,
free rent or similar rental concessions, if any), in addition to any Additional
Rent provided for in the Lease. In addition, Landlord shall have the right to
consider Tenant to be in hold over at the Temporary Space under the terms of
this Lease.


 
-35-

--------------------------------------------------------------------------------

 
 
exhibit a
 
premises


 
[ex1001.jpg]
 
 
 
 
 


 
-36-

--------------------------------------------------------------------------------

 

exhibit a-1
 
temporary space


floor plan
 
[ex1002.jpg]
 
 


 
-37-

--------------------------------------------------------------------------------

 

exhibit b
 
verification letter
 
ECHO THERAPEUTICS, INC., a Delaware corporation ("Tenant") hereby certifies that
it has entered into a lease with THE REALTY ASSOCIATES FUND X, L.P., a Delaware
limited partnership ("Landlord") and verifies the following information as of
the _____ day of ___________________20__:


Number of Rentable Square Feet in Premises:    
                                                                                                                            
                                                                Commencement
Date:    ____________________________________________
 
                                                                Lease
Termination Date:    __________________________________________
 
                                                                Tenant's
Share:    _________________________________________________
 
                                                                Initial Base
Rent:    ________________________________________________
 
                                                                Billing Address
for Tenant:    ________________________________________
                                                     
                                                               
_______________________________________________________________
 
                                                               
_______________________________________________________________
 
                                                                Attention:   
_____________________________________________________
 
                                                                Telephone
Number:    ______________________________________________
 
                                                                Federal Tax I.D.
No.:    ______________________________________________
_

 
Tenant acknowledges and agrees that all tenant improvements Landlord is
obligated to make to the Premises, if any, have been completed and that Tenant
has accepted possession of the Premises and that as of the date hereof, there
exist no offsets or defenses to the obligations of Tenant under the
Lease.  Tenant acknowledges that it has inspected the Premises and found them
suitable for Tenant's intended commercial purposes.
 
TENANT


                                                                                                                   
  ECHO THERAPEUTICS, INC.,
                                                                                                                   
  a Delaware corporation
 
                                                                                                                     
By:  ____________________________________________
 
                                                                                                                     
Its:  ____________________________________________

 
ACKNOWLEDGED AND AGREED TO:
 
LANDLORD
 
THE REALTY ASSOCIATES FUND X, L.P.,
a Delaware limited partnership
 
By:  Realty Associates Fund X LLC, a Delaware limited liability company, general
partner
By:  TA Realty LLC, a Massachusetts limited liability company, manager
 
                       By: 
_____________________________                                            
 
                       Its:  _____________________________
 
 



 
-38-

--------------------------------------------------------------------------------

 
 
exhibit c
 
rules and regulations
 
GENERAL RULES
 
Tenant shall faithfully observe and comply with the following Rules and
Regulations.
 
1.   Tenant shall not alter any locks or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent.  Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  Keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.
 
2.   All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.  Tenant shall assume any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.
 
3.   Landlord reserves the right to close and keep locked all entrance and exit
doors of the Project except during the Project's normal hours of business as
defined in Section 11.3 of the Lease.  Tenant, its employees and agents must be
sure that the doors to the Project are securely closed and locked when leaving
the Premises if it is after the normal hours of business of the
Project.  Tenant, its employees, agents or any other persons entering or leaving
the Project at any time when it is so locked, or any time when it is considered
to be after normal business hours for the Project, may be required to sign the
Project register.  Access to the Project may be refused unless the person
seeking access has proper identification or has a previously received
authorization for access to the Project.  Landlord and its agents shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Project of any person.  In case of invasion, mob, riot,
public excitement, or other commotion, Landlord reserves the right to prevent
access to the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.
 
4.   No furniture, freight or equipment of any kind shall be brought into the
Project without Landlord's prior authorization.  All moving activity into or out
of the Project shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates.  Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Project and also the times and manner of moving the same in and
out of the Project.  Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight, and Tenant shall be solely responsible for the
cost of installing all supports.  Landlord will not be responsible for loss of
or damage to any such safe or property in any case.  Any damage to any part of
the Project, its contents, occupants or visitors by moving or maintaining any
such safe or other property shall be the sole responsibility and expense of
Tenant.
 
5.   The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Tenant shall not ask employees of Landlord to do anything outside
their regular duties without special authorization from Landlord.
 
6.   Tenant shall not disturb, solicit, or canvass any occupant of the Project
and shall cooperate with Landlord and its agents to prevent the same.  Tenant,
its employees and agents shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, halls, stairways, elevators, or any Common Areas for the
purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.  Smoking shall not be permitted in the Common Areas.
 
7.   The toilet rooms, urinals and wash bowls shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein.  The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or agents, shall have caused it.
 
8.   Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.
 
9.   Tenant shall not use or keep in or on the Premises or the Project any
kerosene, gasoline or other inflammable or combustible fluid or
material.  Tenant shall not bring into or keep within the Premises or the
Project any animals, birds, bicycles or other vehicles.
 
10.   Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or to
otherwise interfere in any way with the use of the Project by other tenants.
 
11.   No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters' Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.
 
12.   Landlord shall have the right to approve where and how telephone wires are
to be introduced to the Premises.  No boring or cutting for wires shall be
allowed without the consent of Landlord.  The location of telephone call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord.  Tenant shall not mark, drive nails or screws, or drill
into the partitions, woodwork or plaster contained in the Premises or in any way
deface the Premises or any part thereof without Landlord's prior written
consent.  Tenant shall not install any radio or television antenna, satellite
dish, loudspeaker or other device on the roof or exterior walls of the
Project.  Tenant shall not interfere with broadcasting or reception from or in
the Project or elsewhere.
 
13.   Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 
-39-

--------------------------------------------------------------------------------

 
 
14.   Tenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Landlord to ensure the most effective operation of the
Project's heating and air conditioning system, and shall refrain from attempting
to adjust any controls.  Tenant shall not without the prior written consent of
Landlord use any method of heating or air conditioning other than that supplied
by Landlord.
 
15.   Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal.  All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
 
16.   Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
 
17.   No awnings or other projection shall be attached to the outside walls or
windows of the Project by Tenant.  No curtains, blinds, shades or screens shall
be attached to or hung in any window or door of the Premises without the prior
written consent of Landlord.  All electrical ceiling fixtures hung in the
Premises must be fluorescent and/or of a quality, type, design and bulb color
approved by Landlord.  Tenant shall abide by Landlord's regulations concerning
the opening and closing of window coverings which are attached to the windows in
the Premises.  The skylights, windows, and doors that reflect or admit light and
air into the halls, passageways or other public places in the Project shall not
be covered or obstructed by Tenant, nor shall any bottles, parcels or other
articles be placed on the windowsills.
 
18.   Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises unless otherwise agreed to in
writing by Landlord.  Except with the prior written consent of Landlord, no
person or persons other than those approved by Landlord shall be permitted to
enter the Project for the purpose of cleaning same.  Landlord shall in no way be
responsible to Tenant for any loss of property on the Premises, however
occurring, or for any damage done to the effects of Tenant or any of its
employees or other persons by the janitor of Landlord.  Janitor service shall
include ordinary dusting and cleaning by the janitor assigned to such work and
shall not include cleaning of carpets or rugs, except normal vacuuming, or
moving of furniture and other special services.  Window cleaning shall be done
only by Landlord at reasonable intervals and as Landlord deems necessary.
 
PARKING RULES
 
1.   Parking areas shall be used only for parking by vehicles no longer than
full size, passenger automobiles herein called "Permitted Size Vehicles".
 
2.   Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities.  Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.
 
3.   Parking stickers or identification devices shall be the property of
Landlord and shall be returned to Landlord by the holder thereof upon
termination of the holder's parking privileges.  Tenant will pay such
replacement charges as is reasonably established by Landlord for the loss of
such devices.  Loss or theft of parking identification stickers or devices from
automobiles must be reported to the parking operator immediately.  Any parking
identification stickers or devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.
 
4.   Landlord reserves the right to relocate all or a part of parking spaces
from floor to floor, within one floor, and/or to reasonably adjacent off site
locations(s), and to allocate them between compact and standard size and tandem
spaces, as long as the same complies with applicable laws, ordinances and
regulations.
 
5.   Unless otherwise instructed, every person using the parking area is
required to park and lock his own vehicle.  Landlord will not be responsible for
any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.
 
6.   Validation of visitor parking, if established, will be permissible only by
such method or methods as Landlord may establish at rates determined by
Landlord, in Landlord's sole discretion.
 
7.   The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.
 
8.   Tenant shall be responsible for seeing that all of its employees, agents
and invitees comply with the applicable parking rules, regulations, laws and
agreements.  Garage managers or attendants are not authorized to make or allow
any exceptions to these Parking Rules and Regulations. Landlord reserves the
right to terminate parking rights for any person or entity that willfully
refuses to comply with these rules and regulations.
 
9.   Every driver is required to park his own car.  Where there are tandem
spaces, the first car shall pull all the way to the front of the space leaving
room for a second car to park behind the first car.  The driver parking behind
the first car must leave his key with the parking attendant. Failure to do so
shall subject the driver of the second car to a Fifty Dollar ($50.00)
fine.  Refusal of the driver to leave his key when parking in a tandem space
shall be cause for termination of the right to park in the parking
facilities.  The parking operator, or his employees or agents, shall be
authorized to move cars that are parked in tandem should it be necessary for the
operation of the garage.  Tenant agrees that all responsibility for damage to
cars or the theft of or from cars is assumed by the driver, and further agrees
that Tenant will hold Landlord harmless for any such damages or theft.
 
10.   No vehicles shall be parked in the parking garage overnight.  The parking
garage shall only be used for daily parking and no vehicle or other property
shall be stored in a parking space.
 
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Project, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein. Landlord may waive any one or more of these Rules
and Regulations for the benefit of any particular tenant, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Project.  Tenant shall be
deemed to have read these Rules and Regulations and to have agreed to abide by
them as a condition of its occupancy of the Premises.


 
-40-

--------------------------------------------------------------------------------

 
 
exhibit d
 
janitorial and maintenance services


INTERIOR




A.           Tenant Premises - Nightly Services - Monday through Friday:


1.           Empty waste baskets


2.           Remove trash to areas designated


3.           Wipe drinking fountains


4.           Vacuum carpets


5.           Sweep, damp mop non-carpeted floors


6.           Dust office furniture (i.e. desks, tables, file cabinets, chairs)


7.           Dust  window sills


B.           Occasional Service:


1.           Dust paneling, picture frames, diffusers, as needed


2.           High dust door tops, tops of partitions and high ledges, as needed


3.           Damp mop non carpeted floors (at least weekly)


C.           Common  Restrooms - Nightly Service -  Monday through Friday:


1.           Sweep, mop and sanitize floors


2.           Sanitize plumbing fixtures (i.e. commodes, toilet seats, urinals,
sinks)


3.           Clean mirrors


4.           Empty waste receptacles


D.           Common Restrooms - Occasional Services:


1.           High dust walls, partitions, ceilings


2.           Completely clean ceramic tile


3.           Replenish soap, toilet tissue, paper towels (as needed)


E.           Common Areas:


1.           Sweep and damp mop non-carpeted floors (i.e. stairways, corridors,
elevators), as needed


2.           Vacuum carpeted areas, as needed


3.           Wipe down wall surfaces and doors (i.e. elevators, stairways,
corridors with water or approved cleanser, as needed)


4.           Dust electric fixtures and fittings, picture frames and diffusers
as needed


5.           High dust door tops and high ledges, as needed


6.           Polish metallic surfaces, fixtures and trim, as needed

 
-41-

--------------------------------------------------------------------------------

 
 
7.           Interior glass surfaces (Tenant entrance doors and hallway
partition glass) shall be cleaned on both sides as needed, but not more than two
(2) times per year


8.           Exterior glass windows to building shall be cleaned on both sides
as needed, but not more than two (2) times per year


9.           Exterior glass entrance doors to building shall be spot cleaned, as
needed, and fully cleaned on both sides as needed, but not more than two (2)
times per year




EXTERIOR OF BUILDING


F.           Outside Services, as required:


1.           Sweep driveways - curbs


2.           Sweep and clean sidewalks


3.           Snow removal from driveways, sidewalks, steps and parking areas


MISCELLANEOUS


The janitorial and maintenance services described in this Exhibit shall be
deemed all-inclusive and although Landlord, at its sole discretion, reserves the
right to provide, from time to time, additional services, it shall not be
required to provide any such additional services in the Tenant’s Demised
Premises.

 
-42-

--------------------------------------------------------------------------------

 

exhibit e
 
 
FORM OF LETTER OF CREDIT



IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER ________


LETTER OF CREDIT AMOUNT
ISSUE DATE
EXPIRY DATE
 
 
US [AMOUNT]
[DATE]
[DATE]
 
 



BENEFICIARY:
APPLICANT:
 
[LANDLORD]
C/O TA ASSOCIATES REALTY
28 STATE STREET
BOSTON, MASSACHUSETTS 02109
ATTENTION:  LEASE ADMINISTRATOR
 
[TENANT]
[ADDRESS OF PROPERTY]
 
WITH COPY TO:
[PROPERTY MANAGER]
[ADDRESS]
 



GENTLEMEN:


WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR FOR THE
ACCOUNT OF THE ABOVE REFERENCED APPLICANT IN THE AGGREGATE AMOUNT OF US [AMOUNT]
WHICH IS AVAILABLE BY PAYMENT OF YOUR DRAFT(S), AT SIGHT, DRAWN ON OURSELVES,
WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1.  
A STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED REPRESENTATIVE OF [LANDLORD]
(HEREIN CALLED “THE LANDLORD”) STATING THAT: “THIS CERTIFIES THAT A DEFAULT
EXISTS PURSUANT TO  THAT CERTAIN DEED OF LEASE BETWEEN [LANDLORD], LANDLORD AND
[TENANT] OR ITS SUCCESSOR, TENANT, AS AMENDED FROM TIME TO TIME.”



-OR-


“[TENANT] OR ITS SUCCESSOR (THE “TENANT”) HAS FAILED TO RENEW OR REPLACE THIS
LETTER OF CREDIT THIRTY (30) DAYS BEFORE ITS CURRENT EXPIRATION DATE AND
LANDLORD IS ACCORDINGLY ENTITLED TO DRAW UPON THIS LETTER OF CREDIT.”


2.  
THE ORIGINAL OF THIS LETTER OF CREDIT.



IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT WRITTEN AMENDMENT FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRY DATE UNLESS AT LEAST FORTY-FIVE (45) DAYS PRIOR TO SUCH EXPIRATION DATE,
WE NOTIFY YOU IN WRITING AT THE ABOVE ADDRESS BY EXPRESS COURIER THAT WE ELECT
NOT TO RENEW THIS LETTER OF CREDIT FOR ANY SUCH ADDITIONAL PERIODS(S).  UPON
RECEIPT BY YOU OF SUCH NOTICE, YOU MAY DRAW HEREUNDER BY PRESENTATION OF YOUR
DRAFT AT SIGHT ON US.


PARTIAL DRAWINGS ARE PERMITTED.


THIS LETTER OF CREDIT IS TRANSFERABLE BY BENEFICIARY.


THIS IRREVOCABLE LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING.  THIS UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED,
AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY DOCUMENT OR CONTRACT REFERRED TO
HEREIN.


WE HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS CREDIT SHALL BE DULY HONORED IF PRESENTED TOGETHER
WITH DOCUMENT(S) AS SPECIFIED ABOVE AND THE ORIGINAL OF THIS CREDIT, AT OUR
OFFICE LOCATED AT [MUST BE ADDRESS LOCAL TO THE ISELIN, NEW JERSEY AREA] ON OR
BEFORE THE ABOVE STATED EXPIRY DATE.  DRAFT(S) DRAWN UNDER THIS CREDIT MUST
SPECIFICALLY REFERENCE OUR CREDIT NUMBER.  DRAFTS DRAWN IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT SHALL BE HONORED BY US WITHOUT INQUIRY AS OF THE
TRUTH OF THE STATEMENTS SET FORTH IN THE DRAW REQUEST AND REGARDLESS OF WHETHER
APPLICANT DISPUTES THE CONTENT OR ACCURACY OF SUCH STATEMENTS. FACSIMILE
DRAWINGS ARE PERMITTED.  IF A DRAFT IS PRESENTED TO US BY FACSIMILE TO OUR FAX
NUMBER _______________, THE ORIGINAL LETTER  OF CREDIT IS NOT REQUIRED.


WE HEREBY ENGAGE WITH YOU THAT DRAWINGS PRESENTED UNDER AND IN COMPLIANCE WITH
THE TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED WITHIN TWO (2) BUSINESS
DAYS AFTER OUR RECEIPT OF YOUR PRESENTATION OF THE CERTIFICATE AND ANY SUCH
DOCUMENTS SPECIFIED HEREIN AT THE ABOVE ADDRESS.


EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, ESTABLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT ON THE DATE OF ISSUANCE OF THIS
CREDIT.


SINCERELY,


____________________________
AUTHORIZED REPRESENTATIVE


 
-43-

--------------------------------------------------------------------------------

 

Schedule 1
 
PLANS
 
[ex1003.jpg]